Exhibit 10.3

***Text Omitted and Filed Separately

Execution Copy

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Section 20080(b)(4) and Rule 406 of the

Securities Act of 1933, as amended.

 

CONFIDENTIAL

EXECUTION VERSION

 

RESEARCH COLLABORATION AND LICENSE AGREEMENT

This RESEARCH COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), effective
as of June 1, 2016 (the “Effective Date”), is made by and between CELL DESIGN
LABS, INC., a Delaware corporation with its principal place of business at 4165
Canyon Road, Lafayette, CA 94549 (“CDL”), and KITE PHARMA, INC., a Delaware
corporation with registered address at 2225 Colorado Avenue, Santa Monica, CA
90404 (“Kite”). CDL and Kite are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, CDL is a biotechnology company engaged in the research and development
of novel human cell therapeutics through molecular engineering of signaling
pathways in human cells;

WHEREAS, Kite is a clinical-stage biotechnology company engaged in the research
and development and commercialization of novel cellular and other
immunotherapies, including for the treatment of cancer;

WHEREAS, CDL and Kite desire to collaborate in relation to research and
development of the use of CDL’s proprietary molecular “SWITCH” technology in
connection with Kite’s cellular therapies, and potential commercialization of
pharmaceutical products arising from such research and development activities
for the treatment of certain hematological malignancies;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, CDL and Kite hereby agree as follows:

 

1.

DEFINITIONS

1.1 “Action Plan” shall have the meaning given in Section 3.3.

1.2 “Additional Research Activities” shall have the meaning given in Section
2.1(d).

1.3 “Affiliate” shall mean, as to a Party, any entity directly or indirectly
controlling, controlled by or under common control with such Party, where
“control” means (a) beneficial ownership of greater than fifty percent (50%) of
the voting equity interests in such entity or (b) the possession, directly or
indirectly, of the power to independently direct or cause the direction of the
management and policies of an entity, whether through the ownership of a voting
equity interest, by contract or otherwise.

1.4 “Alliance Manager” shall have the meaning set forth in Section 2.3.

1.5 “AML” means acute myeloid leukemia or acute myelogenous leukemia.

 

 

 

--------------------------------------------------------------------------------

 

1.6 “Applicable Law” means, individually and  collectively, any and all
applicable laws, ordinances, rules, directives, administrative circulars and
regulations of any kind whatsoever of any Governmental Authority within the
applicable jurisdiction.

 

1.7 “Background IP” means Patent Rights and Know-How (a) Controlled by a Party
prior to the Effective Date or (b) Controlled by such Party during the Term, but
not generated in the performance of the activities contemplated under this
Agreement.

 

1.8 “Bankruptcy Code” shall have the meaning given in Section 13.4.

 

1.9 “B-Cell Malignancies” means the hematological malignancies or cancer that
begins in blood-forming tissue, such as the bone marrow, or in the cells of the
immune system and include B-cell lymphomas and leukemias. B-Cell Malignancies
shall not include multiple myeloma.

 

1.10 “Biologics License Application” or “BLA” means a Biologics License
Application (as more fully described in U.S. 21 C.F.R. Part 601.20 or its
successor regulation) and all amendments and supplements thereto submitted to
the FDA, or any equivalent filing, in a country or regulatory jurisdiction other
than the U.S. with the applicable Regulatory Authority,  or any similar
application or submission for Regulatory Approval filed with a Regulatory
Authority to obtain marketing approval for a biologic product in a country or in
a group of countries.

 

1.11 “Bi-Specific Product” means a CAR Product which is directed against at
least two Targets, one of which is a Program Target, and the other of which is
any other Target, which may be a Program Target. For clarity, a Bi-Specific
Product may include a single chain or two independent CARs, as long as they are
intended to be expressed in the same T-Cell.

 

1.12 “Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in the State of California, USA, are authorized or
obligated by Applicable Laws to close.

 

1.13 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of the Term or following
First Commercial Sale of Product shall extend from the commencement of such
period to the end of the first complete Calendar Quarter thereafter; and (b) the
last Calendar Quarter of the Term shall end upon the expiration or termination
of this Agreement.

 

1.14 “Calendar Year” means (a) for the first year of the Term, the period
beginning  on the Effective Date and ending on December 31, 2016, (b) for each
year of the Term thereafter, each successive period beginning on January 1 and
ending twelve (12) consecutive calendar months later on December 31, and (c) for
the last year of the Term, the period beginning on January 1 of the year in
which the Agreement expires or terminates and ending on the effective date of
expiration or termination of this Agreement.

 

1.15 “CAR” means a chimeric antigen receptor.

 

2

 

 

--------------------------------------------------------------------------------

 

1.16 “CAR Product” means a pharmaceutical or biologic product in any form or
composition containing a CAR T-Cell.

 

1.17 “CAR-SWITCH Inventions” shall have the meaning set forth in Section 8.2(b).

 

1.18 “CAR T-Cell” means an engineered T-Cell that expresses one or more CARs
that are directed against a particular Target.

 

1.19 “CDL Background IP” means Background IP Controlled by CDL or its
Affiliates.

 

1.20 “CDL Indemnitee” shall have the meaning given in Section 12.1.

 

1.21 “CDL Know-How” means all Know-How that is (a) (i) Controlled by CDL or its
Affiliates as of the Effective Date or during the Research Term and (ii) used in
or necessary for the practice of the Research Program Deliverables in accordance
with the terms of this Agreement; or (b) any CDL Specific Invention. CDL
Know-How shall include (1) all methods and materials utilized in and necessary
for the achievement of the Research Milestones under the Research Plan (as set
forth in Section 7.4) and (2) CDL’s interest in Joint Know-How.

 

1.22 “CDL Patents” means any Patent Right that is Controlled by CDL or
its  Affiliates as of the Effective Date or during the Research Term, and Covers
(a) the use or practice of the Research Program Deliverables in accordance with
the terms of this Agreement,  or (b) any CDL Specific Invention. CDL Patents
existing as of the Effective Date are listed in Exhibit B. CDL Patents include
CDL’s interest in Joint Patents. For clarity, CDL Patents do not include the
following Patent Rights that are […***…] (i) US Patent Application 62/120,256
entitled “Chimeric Notch Receptor Polypeptides and Methods of Use Thereof”,
[…***…] (collectively, the “synNotch Patents”).

 

1.23 “CDL Specific Inventions” shall have the meaning set forth in Section
8.2(a).

 

1.24 “CEOs” means the Chief Executive Officer of CDL and the Chief Executive
Officer of Kite, or a named designee of either of the foregoing.

 

1.25 “Change of Control” means with respect to a specified Party: (a) the
acquisition, directly or indirectly, by a Person or “group” (whether in a single
transaction or multiple transactions) of more than 50% of the voting power of
such Party or of beneficial ownership of (or the right to acquire such
beneficial ownership) of more than 50% of the outstanding equity or convertible
securities of such Party (including by tender offer or exchange offer); (b) any
merger, consolidation, share exchange, business combination, recapitalization,
the sale of substantially all of assets of, or similar corporate transaction
involving such Party (whether or not including one or more wholly owned
subsidiaries of such Party), other than: (i) transactions involving solely such
Party and/or one or more Affiliates, on the one hand, and one or more of such
Party’s

 

 

 

3

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Affiliates, on the other hand, and/or (ii) transactions in which the
stockholders of such Party immediately prior to such transaction hold at least
50% of the voting power of the surviving company or ultimate parent company of
the surviving company; or (c) the adoption of a plan relating to the liquidation
or dissolution of such Party. For purposes of this definition, the terms “group”
and “beneficial ownership” shall have the meaning accorded in the U.S.
Securities Exchange Act of 1934 and the rules of the U.S. SEC thereunder in
effect as of the Effective  Date.

 

1.26 “Claims” means all liability, loss, damage, claim, injury, costs or
expenses (including reasonable attorneys’ fees and expenses of litigation) of
any kind arising from Third Party demands, claims, actions and proceedings
(whether criminal or civil, in contract, tort or otherwise).

 

1.27 “Clinical Trial” means a human clinical trial, including any Phase 1a
Clinical Trial, Phase 1b Clinical Trial, Phase 1 Clinical Trial, Phase 2
Clinical Trial or Phase 3 Clinical Trial, any study incorporating more than one
of these phases (including a Pivotal Clinical Trial), or any human clinical
trial commenced after Regulatory Approval.

 

1.28 “Combination Product” shall have the meaning set forth in the definition of
Net

Sales.

 

1.29 “Commercially Reasonable Efforts” means, with respect to either Party in
relation to this Agreement, such efforts that are consistent with the efforts
and resources used by a biopharmaceutical company […***…] in the exercise of its
commercially reasonable business practices relating to an exercise of a right or
performance of  an obligation under this Agreement, including the research,
development, manufacture and commercialization of a pharmaceutical or biologic
compound or product, as applicable, at a similar stage in its research,
development or commercial life as the relevant compound or Licensed Product, and
that has commercial and market potential similar to the relevant  compound or
Licensed Product, taking into account issues of intellectual property coverage,
safety and efficacy, stage of development, product profile, competitiveness of
the marketplace, supply chain, proprietary position, regulatory exclusivity,
anticipated or approved labeling, present and future market and commercial
potential, the likelihood of receipt of Regulatory Approval, profitability
(including pricing and reimbursement status achieved or likely to be achieved,
amounts payable to licensors of patent or other intellectual property rights
other than CDL under this Agreement), alternative products and legal issues.

 

1.30 “Confidential Information” shall have the meaning set forth in Section
10.1.

 

1.31 “Control” or “Controlled” means, with respect to any Know-How, Patent
Rights or other Intellectual Property Rights, a Party has the legal authority or
right (whether by ownership, license or otherwise) to grant a license,
sublicense, access or right to use (as applicable) under such Know-How, Patent
Rights, or other Intellectual Property Rights to the other Party on the terms
and conditions set forth herein at the time of such grant, in each case without
breaching the terms of any agreement with a Third Party.

 

 

4

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

1.32 “Cover”, “Covering” or “Covered” means, with reference to a Patent Right
and  a product, CAR T-Cell or construct thereof, composition, article of
manufacture or method, that the manufacture, practice, use, offer for sale, sale
or importation of such product, CAR T-Cell or construct thereof, composition,
article of manufacture or method, would infringe a Valid Claim  of such Patent
Right in the country in which such activity occurs without a license thereto (or
ownership thereof).

 

1.33 “Data Package” shall have the meaning given in Section 3.3.

 

1.34 “directed against” means, as used in connection with a Target, that the
product  or agent at issue is designed to interact or bind with such Target as
its primary mechanism of action.

 

1.35 “Dollars” means the U.S. dollar, and “$” shall be interpreted accordingly.

 

1.36 “EMA” means the European Medicines Agency, and any successor entity
thereto.

 

1.37 “EU” means all countries that are officially recognized as member states of
the European Union and/or the European Economic Area at any particular time.

 

1.38 “Exclusivity Term” shall have the meaning set forth in Section 6.4.

 

1.39 “Exploit” means to research, develop, make, have made, manufacture, use,
offer for sale, sell, import, export or otherwise exploit, or transfer
possession of or title in, a product. Cognates of the word “Exploit” shall have
correlative meanings.

 

1.40 “Field” shall mean the treatment, prevention and palliation of all human
and animal diseases and disorders, including, without limitation, AML and B-Cell
Malignancies.

 

1.41 “First Commercial Sale” shall mean the first arm’s length commercial sale
for monetary value by Kite, its Affiliates or Sublicensees of a Licensed Product
in the Territory to a Third Party who is not a Sublicensee for end use or
consumption by the general public of such Licensed Product in any country
following the receipt of Regulatory Approval for such Licensed Product by Kite,
its Affiliates, or its Sublicensees; provided, however, that the following
shall  not constitute a First Commercial Sale: […***…].  For purposes of
clarification, except as otherwise provided in the previous sentence, any first
arm’s length commercial sale to a distributor or wholesaler under any non-
conditional sale arrangement would be a First Commercial Sale.

 

1.42 […***…]

 

 

 

 

 

 

 

5

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[…***…]

 

1.43 “FPFD” means, with respect to a Licensed Product and with respect to a
Clinical Trial, the first patient, first dosing with a Licensed Product enrolled
in such Clinical Trial.

 

1.44 “Full Time Equivalent” or “FTE” means the equivalent of a full-time
scientist’s work time over a […***…] period (including customary vacations, sick
days and holidays). The portion of an FTE year devoted by a scientist to the
Research Program shall be determined by dividing the number of […***…] during
any […***…] period devoted by such employee to the Research Program by the total
number of working days during such […***…] period.

 

1.45 “FTE Hourly Rate” means the hourly rate for FTEs performing activities
under the Research Plan mutually agreed by the Parties in writing from time to
time. As of the Effective Date, the FTE Hourly Rate is […***…] dollars
($[…***…]) per hour.

 

1.46 “GAAP” means United States generally accepted accounting principles
applied  on a consistent basis. Unless otherwise defined or stated herein,
financial terms shall be calculated under GAAP.

 

1.47 “Governmental Authority” means any federal, state, national, state,
provincial  or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

 

1.48 “Improvement” means an advancement, modification, development or
improvement.

 

1.49 “Indemnify” shall have the meaning given in Section 12.1.

 

1.50 “Infringe” or “Infringement” means any infringement as determined by Law,
including, without limitation, direct infringement, contributory infringement or
any inducement to infringe.

 

1.51 “Intellectual Property Rights” shall mean rights in and to all (a) U.S. and
foreign patents and patent applications, including all provisional, utility,
divisions, substitutions, continuations, continuations-in-part, reissues,
re-examinations and extensions thereof, (b) copyrights, whether registered or
unregistered, (c) trade secrets, know-how, information, data, databases or
materials, (d) software, (e) trademarks, service marks, trade names, trade
dress, domain names and similar rights, including goodwill therein, and (f) any
other intellectual or other proprietary rights of any kind now known or
hereafter recognized in any jurisdiction, including the right to bring a claim
with respect to any of the foregoing for past, present or future infringement,
and any applications or registrations thereof.

 

1.52 “Inventions” means any process, method, composition, formulation, article
of manufacture, method, discovery or finding, patentable or otherwise, including
all rights, title and interest in and to the Intellectual Property Rights
therein.

 

6

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

1.53 […***…]

 

1.54 “Joint Development Committee” or “JDC” shall have the meaning set forth in
Section 3.1.

 

1.55 “Joint IP” shall have the meaning given in Section 8.2(c).

 

1.56 “Joint Know-How” means the Know-How included in the Joint IP.

 

1.57 “Joint Patents” means the Patent Rights included in the Joint IP.

 

1.58 “Kite Background IP” means Background IP Controlled by Kite or its
Affiliates.

 

1.59 “Kite Indemnitee” shall have the meaning given in Section 12.1.

 

1.60 “Kite IP” means (a) Background IP Controlled by Kite, and (b) Kite’s
interest in any Research Program Inventions, excluding any Joint IP.

 

1.61 “Kite Materials” shall have the meaning set forth in Section 2.1.

 

1.62 “Kite Patents” shall have the meaning given in Section 9.2.

 

1.63 “Kite Specific Inventions” shall have the meaning set forth in Section
8.2(b).

 

1.64 “Kite CAR-SWITCH Patents” shall have the meaning set forth in Section 9.3.

 

1.65 “Kite Prosecuted Patents” shall have the meaning set forth in Section 9.3.

 

1.66 “Know-How” means any information and materials, including discoveries,
improvements, modifications, processes, techniques, methods, assays, designs,
protocols, formulas, data, know-how and trade secrets (in each case, patentable,
copyrightable or otherwise), but excluding any Patent Rights.

 

1.67 “Licensed Product” shall mean any CAR Product utilizing SWITCH Technology
that […***…]. Without limiting the foregoing, Licensed Products (A) shall
include […***…], and (B) shall exclude […***…].

 

1.68 “Member” shall have the meaning set forth in Section 3.1.

 

1.69 “Milestone 1R” and “Milestone 2R” shall have the meanings given in the
table in Section 7.4.

 

 

 

 

7

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

1.70 “Negotiation Period” shall have the meaning set forth in Section 6.4(c).

 

1.71 “Net Sales” means, with respect to any Licensed Product following
Regulatory Approval, the gross amounts invoiced by Kite, its Affiliates and
Sublicensees (each, a “Selling Party”) to Third Party customers in an arm’s
length transaction for sales of such Licensed Product, less the following
deductions actually incurred, allowed, taken, paid, accrued or allocated
[…***…], for:

 

[…***…]

 

[…***…]. For the avoidance of doubt, […***…].  Also, notwithstanding anything to
the contrary above, […***…]. If a Licensed Product is sold in combination with
other pharmaceutical or biologics products, diagnostic products, or active
ingredients that are not themselves Licensed Products (collectively, the
“Combination Components”, and taken together (whether co-formulated, co-packaged
or for co-administration) with the Licensed Product, the “Bundled Product”) the
Net Sales applicable to such transaction will  be  […***…]

 

[…***…].

 

1.72 “Non-Publishing Party” shall have the meaning given in Section 10.6(a).

 

1.73 “Option” shall have the meaning set forth in Section 4.1.

 

1.74 “Option Exercise Fee” shall have the meaning set forth in Section 4.2.

 

1.75 “Option Indication” shall have the meaning set forth in Section 4.1.

 

1.76 “Option Notice” shall have the meaning set forth in Section 4.1.

 

1.77 “Option Period” shall have the meaning set forth in Section 4.1.

 

1.78 “Patent Rights” means all patents and provisional and non-provisional
patent applications (which for the purpose of this Agreement shall be deemed to
include certificates of invention and applications for certificates of
invention), including all divisionals, continuations, substitutions,
continuations-in-part, re-examinations, reissues, additions, renewals,
revalidations, extensions, registrations, patent term extensions, patent term
adjustments, and supplemental protection certificates and the like of any such
patents and patent applications, and any and all foreign equivalents of the
foregoing.

 

1.79 “Person” means any corporation, limited or general partnership, limited  
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

 

 

8

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

1.80 […***…]

 

1.81 […***…]

 

1.82 “Phase 1 Clinical Trial” means either a Phase 1a Clinical Trial or a Phase
1b Clinical Trial.

 

1.83 “Phase 1a Clinical Trial” means a human clinical trial of a Licensed
Product, the principal purpose of which is a preliminary determination of
safety, pharmacokinetics, and pharmacodynamic parameters in healthy individuals
or patients, as described in 21 C.F.R. 312.21(a), or a similar clinical study
prescribed by the relevant Regulatory Authorities in a country other than the
United States.

 

1.84 “Phase 1b Clinical Trial” means a human clinical trial of a Licensed
Product, the principal purpose of which is a further determination of safety and
pharmacokinetics of a Licensed Product whether or not in combination with
concomitant treatment after an initial  Phase 1a Clinical Trial, prior to
commencement of Phase 2 Clinical Trials or Phase 3 Clinical Trials, and which
provides (itself or together with other available data) sufficient evidence of
safety to be included in regulatory filings for a Phase 2 Clinical Trial or a
Phase 3 Clinical Trial with Regulatory Authorities, or a similar clinical study
prescribed by the relevant Regulatory Authorities in a country other than the
United States.

 

1.85 “Phase 2 Clinical Trial” means a human clinical trial of a Licensed Product
in any country that would satisfy the requirements of U.S. 21 C.F.R. Part
312.21(b) and is intended to explore a variety of doses, dose response, and
duration of effect, and to generate evidence of clinical safety and
effectiveness for a particular therapeutic indication or therapeutic indications
in a target patient population, or a similar clinical study prescribed by the
relevant Regulatory Authorities in a country other than the United States.

 

1.86 “Phase 3 Clinical Trial” means a human clinical trial of a Licensed Product
in any country that would satisfy the requirements of U.S. 21 C.F.R. Part
312.21(c) and is intended to (a) establish that the Licensed Product is safe and
efficacious for its intended use, (b) define contraindications, warnings,
precautions and adverse reactions that are associated with the Licensed Product
in the dosage range to be prescribed, and (c) support Regulatory Approval for
such Licensed Product, or a similar clinical study prescribed by the relevant
Regulatory Authorities in a country other than the United States.

 

1.87 “Pivotal Clinical Trial” means a Clinical Trial of a Licensed Product on a
sufficient number of subjects that, prior to commencement of the trial,
satisfies both of the following ((a) and (b)):

 

(a) such Clinical Trial is designed to establish that such Licensed Product has
an acceptable safety and efficacy profile for its intended use, and to determine
warnings,

 

9

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

precautions, and adverse reactions that are associated with such Licensed
Product in the dosage range to be prescribed, which such clinical trial is
intended to support Regulatory Approval of such Licensed Product, or a similar
clinical study prescribed by the United States or EMA; and

 

(b) such Clinical Trial may be a Phase 2 Clinical Trial or Phase 3 Clinical
Trial and satisfies the requirements of any of the expedited development and
review pathways available at the FDA or its foreign equivalent.

 

1.88 “Post-Grant Proceedings” shall have the meaning set forth in Section 9.2.

 

1.89 “Prior Agreement” shall have the meaning given in Section 10.3.

 

1.90 “Product Infringement” shall have the meaning given in Section 9.6(a).

 

1.91 “Program Targets” means (a) the one or more Targets associated with AML
that are selected by Kite as Program Targets from the list of Target Candidates
on Exhibit E by written notice to CDL within […***…] of the Effective Date and
thereafter listed on  Exhibit D, (b) if the Option is exercised by Kite pursuant
to Article 4, the one or more Targets that are selected by Kite as Program
Targets for B-Cell Malignancies from the list of Target Candidates on Exhibit E
in connection with such Option Exercise, and otherwise, as Exhibit D and Exhibit
E may be amended from time to time pursuant to Section 2.1(d). For clarity, upon
designation by Kite as a Program Target, each Target shall no longer be
considered a Target Candidate and shall be removed from the list on Exhibit E..

 

1.92 “Publishing Party” shall have the meaning given in Section 10.6(a).

 

1.93 “Regulatory Approval” means all approvals, licenses, registrations, and
authorizations by the Regulatory Authority necessary for the commercial sale of
a Licensed Product in the Field in a given country or regulatory jurisdiction,
including pricing and reimbursement approval where required as part of obtaining
such regulatory approval.

 

1.94 “Regulatory Authority” means any applicable Governmental Authority or other
authority responsible for granting Regulatory Approvals for the Products,
including the FDA, the EMA and any corresponding national or regional regulatory
authorities.

 

1.95 “Relevant Additional IP” shall have the meaning set forth in Section 5.3.

 

1.96 “Remainder” shall have the meaning given in Section 9.6(g).

 

1.97 “Research Funding” shall have the meaning given in Section 7.2.

 

1.98 “Research Milestones” means collectively Milestone 1R and Milestone 2R, as
set forth in Section 7.4.

 

1.99 “Research Plan” shall have the meaning set forth in Section 2.1.

 

1.100 “Research Program” shall have the meaning set forth in Section 2.1.

 

10

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

1.101 “Research Program Deliverables” means the deliverables that CDL provides
to Kite in accordance with the terms of the Research Plan.

 

1.102 “Research Program Inventions” means all Inventions discovered, conceived
or created during the Research Term by either Party or its Affiliates alone, or
by the Parties jointly, in each case as a result of the activities conducted
under the Research Plan. For clarity, Research Program Inventions include (a)
CDL Specific Inventions, (b) Kite Specific Inventions and (c) Joint IP.

 

1.103 “Research Term” shall have the meaning set forth in Section 2.1(c)

 

1.104 “Review Period” shall have the meaning given in Section 2.1(e).

 

1.105 “Royalty Term” shall have the meaning set forth in Section 7.8.

 

1.106 “Rules” shall have the meaning given in Section 14.1.

 

1.107 […***…]

 

1.108 “Selling Party” shall have the meaning set forth in the definition of Net
Sales.

 

1.109 “Sublicensee(s)” shall mean any Person other than an Affiliate of Kite to
which Kite has granted a sublicense under this Agreement. For clarity, Kite may
sublicense rights under this Agreement to an Affiliate.

 

1.110 “SWITCH Technology” means a […***…].

 

1.111 “Target” means an antigen expressed on or in a tumor cell.

 

1.112 “Target Candidates” means the Targets mutually agreed by the Parties to be
associated with AML and/or B-Cell Malignancies, as applicable.  The Target
Candidates as of  the Effective Date are listed on Exhibit E, as may be amended
from time to time pursuant to Section 1.91 or Section 2.1(e).

 

1.113 “T-Cell” means a T-lymphocyte.

 

1.114 “Term” shall have the meaning set forth in Section 13.1.

 

1.115 “Territory” means worldwide.

 

1.116 “Third Party” shall mean any party other than Kite, CDL, or an Affiliate
of either Kite or CDL.

 

 

 

11

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

1.117 “Third Party Compensation” shall have the meaning set forth in Section
7.7(b).

 

1.118 “Transaction” shall have the meaning set forth in Section 6.4(b).

 

1.119 “Transaction Assets” shall have the meaning set forth in Section 6.4(b).

 

1.120 “Transaction Notice” shall have the meaning set forth in Section 6.4(b).

 

1.121 “Transaction Proposal” shall have the meaning set forth in Section 6.4(b).

 

1.122 […***…]

 

1.123 “Valid Claim” means (a) an issued claim of any issued patent within the
CDL Patents that has not expired, or been revoked, cancelled, become abandoned
or disclaimed, been declared invalid and/or unenforceable by a patent office or
a decision or judgment of a court or other appropriate body of competent
jurisdiction; and (b) a claim included in a pending patent application included
in the CDL Patents that is being prosecuted in good faith and that has not been
cancelled, withdrawn from consideration, finally determined to be unallowable by
the patent office or applicable governmental authority (from which no appeal is
or can be taken), or abandoned or disclaimed; provided, however, that, if a
claim of a patent application has been pending for more than seven (7) years,
such claim will not constitute a Valid Claim for the purposes of this Agreement
unless and until a Patent issues with such claim; provided, further, that, for
purposes of the foregoing proviso, any newly filed claim which claims priority
to any earlier filed claim shall be considered pending for the same period of
time as such earlier filed claim has been pending.

 

1.124 “VAT” shall have the meaning set forth in Section 7.11(b).

 

 

2.

RESEARCH PROGRAM

 

2.1 Research Program.

 

(a) The Parties will conduct a research program directed to the use of the
SWITCH Technology to develop constructs of CAR T-Cells utilizing SWITCH
Technology that are specifically directed against the Program Targets, pursuant
to a research plan mutually agreed to by the Parties (such plan, the “Research
Plan” and such program, the “Research Program”), which Research Plan is set
forth as Exhibit A to this Agreement. The Parties agree that CDL  will, as
between the Parties, have the primary responsibilities for the conduct of the
Research Program. The Research Plan includes (i) an expected timeline for the
research activities, (ii) any biological or chemical materials, information or
other Know-How to be provided by Kite to CDL in order for CDL to conduct the
Research Program (the “Kite Materials”), and (iii) any milestones to be achieved
during such research (in addition to the Research Milestones set forth in
Section 7.4).

 

 

 

12

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(b) CDL shall apply resources as reasonably necessary to carry out the Research
Plan during the Research Term, and shall use Commercially Reasonable Efforts to
achieve the Research Milestones set forth in Section 7.4 and any other
objectives specified in the Research Plan. As of the Effective Date, the Parties
have agreed that such resources initially  shall include […***…] FTEs allocated
to activities under the Research Plan. CDL shall use Commercially Reasonable
Efforts to ensure that the FTEs assigned to perform activities under the
Research Program devote at least […***…] percent ([…***…]%) of their total
working time to activities under the Research Plan, unless otherwise directed by
Kite. CDL may in its sole discretion apply more than […***…] FTEs to the
Research Plan, provided that such increase in FTE allocation shall be at CDL’s
sole cost and expense, unless Kite otherwise agrees in writing to provide
additional funding to cover all or a portion of such increase in FTE allocation.
Notwithstanding the foregoing, if Kite requests (and agrees to reimburse the
costs of) an increase in the FTE allocation to the Research Plan, CDL shall use
Commercially Reasonable Efforts to implement such FTE increase.

 

(c) The term of the Research Program shall commence on the Effective Date and
expire upon the earlier of (i) the […***…](the “Research Term”). Subject to
Kite’s payment obligations pursuant to Section 7.4, Kite may elect to terminate
the Research Program upon […***…] written notice to CDL following CDL’s
achievement  of Milestone 2R (if achieved before Milestone 1R). The Parties may
mutually agree to extend the Research Term following Kite’s exercise of the
Option pursuant to Article 4. If the Research Term expires following the
achievement of the Research Milestones, or if Kite terminates the Research
Program following achievement of Milestone 2R (if achieved before Milestone
1R),  the Parties shall promptly meet following CDL’s notification of the
achievement of the applicable milestone(s) (or Kite’s notice of termination of
the Research Program, as applicable), to discuss the process of winding down the
Research Program and any completion activities (or potential new projects) that
Kite desires CDL to conduct, provided that CDL shall have no obligation to
accept any new or additional projects following achievement of the Research
Milestones. CDL shall use Commercially Reasonable Efforts to wind down the
Research Program, including its utilization of FTEs in relation thereto, as soon
as reasonably practicable following the Parties’ meeting to discuss termination
of the Research Program. Kite shall reimburse CDL’s reasonable internal direct
and out of pocket costs of conducting any  completion or wind down activities
requested by Kite or reasonably required to close out the Research Program,
subject to receiving an invoice for the aggregate wind down costs within […***…]
of the end of the Research Term. For clarity, other than for activities
requested  by Kite, Kite shall not pay for any internal or external costs
incurred after the end of the  Research Term.

 

(d) After the selection of the initial Program Targets within […***…]  of the
Effective Date, Kite shall have the option, from time to time during the
Research Term, upon written notice to CDL, to nominate one or more Target
Candidates to become Program Targets within the Research Program, provided that
prior to designating any Target Candidates associated with B-Cell Malignancies
(that are not also associated with AML) as Program Targets, Kite must
first  exercise the Option in accordance with  the terms of Article 4.  The

 

 

 

13

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Parties shall meet promptly following Kite’s nomination of any additional
Program Target(s) to agree upon the scope of additional research and development
activities resulting from the inclusion of such Program Target within the
Research Program, and to determine (i) the necessary amendments to the Research
Plan to effect such activities, (ii) the amount of increased Research Funding
(including as a result of any increase in allocated FTEs or extension of the
Research Term) required to complete such activities with respect to such
additional Program Targets, provided that any increase in Research Funding shall
be limited to what is necessary to perform activities that are specifically
related to addition of the new Program Target and incremental to the scope of
work under the pre-existing Research Plan (the “Additional Research
Activities”). All work performed by CDL in connection with such additional
Program Targets shall be at the FTE Hourly Rate, and, other than additional
consumables or other expenses mutually agreed by the Parties in connection with
the increase in the Research Funding, […***…].  No Target Candidate shall be
added to the list of Program Targets unless the Parties mutually agree to the
addition of such Program Target in writing, provided that CDL may not withhold
its consent to the inclusion of an additional Program Target if Kite agrees to
increase the Research Funding to cover the cost of any Additional Research
Activities. Notwithstanding the foregoing, if requested by Kite, the Parties may
also mutually agree to remove an existing Program Target and substitute a Target
Candidate in place of such Program Target. Any substitution of a  Program Target
shall be subject to the foregoing: (A) CDL may not withhold its consent to such
substitution if such substitution does not result in any increase in the
resources required to perform the activities under the Research Plan (including
the number or allocation of FTEs), (B) […***…] and (C) upon the substitution of
such Program Target, the original Program Target shall be added to the list of
Target Candidate, and shall be subject to CDL’s obligations under Section
6.4(b), but shall no longer be subject to Section 6.4(a) as a Program Target.

 

(e) From time to time during the Research Term, Kite may nominate Targets that
are associated with AML and/or B-Cell Malignancies, as applicable, to be added
to the list of Target Candidates by providing written notice to CDL through the
JDC, which notice shall include (i) the name of the Target, and (ii) reasonably
substantiated written evidence that was presented or published after the
Effective Date or generated by Kite, its Affiliates or its or their
collaborators after the Effective Date, that such Target is either (A)
associated with AML and/or (unless the Option Period has expired without the
Option having been exercised), any B-Cell Malignancy, and/or (B) associated with
the enablement or activation of a CAR T-Cell in association with AML and/or
B-Cell Malignancies, as applicable. The JDC will consider the information
provided by Kite at the next meeting following such notification (which shall in
any event occur within […***…] following such notification). CDL shall have
[…***…] following the date of the foregoing meeting of the JDC (the “Review
Period”) to object, on reasonable grounds, to the addition of such Target as a
Target Candidate, provided further that if CDL has, prior to the date of Kite’s
notification to the JDC, entered into a definitive written agreement granting
rights to a Third Party with respect to products directed against such Target,
such Target shall not be added as a Target Candidate.  If CDL provides no
objection within such

 

 

 

14

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Review Period, such Target shall be deemed a Target Candidate. If CDL notifies
Kite in writing prior to the expiration of the Review Period that it is
objecting to the addition of the proposed Target as a Target Candidate, such
dispute shall be subject to escalation and resolution in accordance with Article
14. For clarity, Target Candidates will no longer include Targets associated
with B-Cell Malignancies (unless also associated with AML) after the expiration
of the Option Period if the Option is not exercised, and such Targets shall be
removed from the list of Target Candidates as of the date of expiration of the
Option, and CDL shall have no further exclusivity obligations to Kite under
Section 6.4 with respect to such Targets.

 

2.2 Transfer of Kite Materials. Kite will transfer to CDL any Kite Materials
specified in the Research Plan for use by CDL in conducting the Research Program
and performing its obligations under this Agreement. CDL agrees that the Kite
Materials shall be  used in compliance with Applicable Law and the terms and
conditions of this Agreement, (including the license granted to CDL under
Section 5.1(a)) and shall not be reverse engineered or, unless so specified in
the Research Plan, chemically analyzed. Except as otherwise provided under this
Agreement, all Kite Materials shall remain the sole property of Kite, and shall
be returned to Kite or destroyed, in Kite’s sole discretion, upon the
termination of this Agreement or expiration of the Research Term, whichever is
the earlier. Kite hereby represents and warrants to CDL, as of the date of any
transfer of Kite Materials to CDL, that (a) it has the rights in and to the Kite
Materials necessary to provide such Kite Materials to CDL to perform the
Research Program, and to grant the licenses to CDL with respect to such Kite
Materials that Kite purports to grant under Section 5.1, and (b) to Kite’s
knowledge, the use of the Kite Materials in accordance with the terms of this
Agreement to perform the activities contemplated under the Research Plan will
not infringe a Third Party’s Intellectual Property Rights.

 

2.3 Alliance Managers. Each Party shall by written notice to the other Party
appoint a principal point of contact to be its project manager (the “Alliance
Manager”) who shall coordinate and act as a liaison with such other Party with
respect to this Agreement and the Research Program and who shall have the
authority to act on behalf of their respective Parties. The initial Alliance
Managers are set forth in Exhibit C. Each Party may from time to time change its
Alliance Manager upon written notice and reasonable consultation with the other
Party. The Alliance Managers’ responsibilities shall generally include
overseeing  and supervising its Party’s fulfillment of its obligations under the
Research Plan, understanding the obligations of the other Party under the
Research Plan, discussing the progress of the Research Program, and identifying
barriers to success, key issues and issues-resolution options with the other
Party’s Alliance Manager.  The Alliance Managers shall not have any authority to
amend  or interpret this Agreement.

 

 

3.

GOVERNANCE

 

3.1 Joint Development Committee. Promptly following the Effective Date, the
Parties shall establish a Joint Development Committee to oversee, coordinate and
review the activities to be conducted under the Research Plan and this Agreement
(the “Joint Development Committee” or “JDC”). The JDC shall be comprised of at
least two (2) members from each Party with appropriate relevant expertise (each,
a “Member”). Each Party may replace any appointed Member at any time upon
written notice to the other Party. Each Party shall designate

 

15

 

 

--------------------------------------------------------------------------------

 

one (1) of its Members as co-chairperson of the JDC. Each of the co-chairpersons
shall be responsible, on an alternating basis, with the Kite co-chairperson
having responsibility with respect to the initial meeting, for working with the
Alliance Managers to schedule meetings, prepare and circulate an agenda in
advance of each meeting. Any JDC member may add topics to the draft agenda. The
following shall apply to the JDC and its members:

 

(a) During the Research Term, the JDC shall meet at least once every Calendar
Quarter at times mutually agreed upon by the Parties, or more frequently as the
Parties deem appropriate. At least two (2) such meetings per Calendar Year shall
be held in person, and all other such meetings may be held by teleconference or
videoconference. The location of the meetings to be held in person shall
alternate between sites designated by each Party, or as otherwise mutually
agreed upon;

 

(b) The presence of at least two (2) CDL Members and two (2) Kite Members shall
be required to constitute a quorum at any meeting of a committee. No business
shall be transacted at any meeting of a committee unless a quorum of the members
of such committee is present at the time when the meeting proceeds to business;

 

(c) In addition to its Members, the Parties’ Alliance Managers shall attend and
the Parties shall have the right to invite observers to each meeting of a
committee. For meetings of the JDC, a Party must provide the other Party with
advance written notice of such observers. Such observers shall not have any
voting rights and shall be bound by written obligations of confidentiality and
non-use, either by virtue of his or her employment by such Party or by a
separate written agreement; and

 

(d) Each Party shall be responsible for all travel and related costs and
expenses for its Members and other representatives to attend meetings of, and
otherwise participate on any committee.

 

3.2 Responsibilities of the JDC. The responsibilities of the JDC shall include:
(a) overseeing, reviewing and coordinating the Parties’ implementation of the
Research Plan, including reviewing data provided by CDL to evidence its
achievement of the Research Milestones, (b) making key decisions as designated
in the Research Plan, including determining whether or not the Research
Milestones (as applicable) have been met, as set forth in Section 3.3,

(c) reviewing proposals for amendment to the Research Plan, including an
expanded Research Plan if Kite exercises the Option pursuant to Article 4 or
otherwise adds a Program Target from the list of Target Candidates pursuant to
Section 2.1(d), (d) reviewing the proposed list of additional Program Targets
following Kite’s delivery of an Option Notice, (e) providing a forum for the
Parties to exchange information regarding Kite’s plans for Exploitation of
Licensed Products, and (f) undertaking and/or approving such other matters as
are specifically provided  for the JDC under this Agreement.

 

3.3 Research Milestone Achievement. Promptly following CDL’s determination  that
it has achieved Milestone 1R or Milestone 2R, as applicable, CDL shall provide
the JDC with a data package that includes the data and information required
under the Research Plan and reasonably necessary for the JDC to determine
whether the applicable Research Milestone has

 

16

 

 

--------------------------------------------------------------------------------

 

been achieved (the “Data Package”). The JDC shall have […***…] to meet and
consider such Data Package, and to confirm (or deny) in writing that the
criteria for the applicable Research Milestone have been achieved. The JDC may
request that CDL provides additional  data and information to assist in such
determination. If the JDC confirms that the applicable Research Milestone has
been achieved, then Kite shall pay the applicable Research Milestone Payment in
accordance with Section 7.4. If the JDC does not agree that the applicable
Research Milestone has been achieved, then (i) the Parties may mutually agree,
through the JDC, upon a plan of action or steps to be taken by CDL in order to
achieve the Research Milestones (the “Action Plan”), provided that, unless the
Parties mutually agree, […***…], or (ii) if the Parties do not agree upon an
Action Plan under the foregoing (i), or if the Parties do not mutually agree
that the applicable Research Milestone has been achieved following
implementation of the Action Plan, either Party may escalate such dispute to the
CEOs for resolution in accordance with Article 14.

 

3.4 Decision-Making. All of a Party’s Members whether present in person or
by  other means (e.g., teleconference) at any meeting shall vote collectively
counting as one vote. Decisions of the JDC shall require the unanimous vote of
both Parties. In the event that the JDC is unable to reach a unanimous vote with
respect to a particular matter, then the matter shall be escalated for
resolution by the CEOs in accordance with Section 14.1. If such matter cannot be
resolved by the CEOs, it shall be finally determined in accordance with Article
14. All decisions of the JDC within its authority shall be documented in meeting
minutes prepared by Kite’s Alliance Manager. Such meeting minutes shall be
considered accepted by the Parties unless a Party objecting to the content of
such minutes objects to them in writing within ten (10) business days after
receipt of such minutes. Other communication between or among any members of the
JDC outside of a JDC meeting shall not be deemed to constitute a JDC decision
unless incorporated in meeting minutes, nor shall any decision of the JDC
outside its authority be deemed binding on either Party.

 

3.5 Post-Research Term. Following the expiration of the Research Term (as it may
be extended pursuant to this Agreement), the JDC shall remain in place, but
shall reduce its meetings (which may both be by teleconference or
videoconference) to the following events for the first Licensed Product in AML
and the first Licensed Product in the first indication in B-Cell Malignancies:
(a) completion of all IND-enabling studies, (b) completion of the first Phase 1
Clinical Trial, and (c) completion of the first Phase 2 Clinical Trial.  Neither
Party shall have any obligation to schedule or attend JDC meetings after the
Research Term except as set forth above, and upon completion of the JDC meeting
following completion of the first Phase 2 Clinical Trial for AML, the JDC will
be disbanded, unless the Parties mutually agree that it should continue. Kite
shall have the final decision-making authority with respect to all decisions on
the JDC following the expiration of the Research Term.

 

 

4.

EXTENDED RESEARCH PROGRAM OPTION

 

4.1 Option to Expand the Research Program. Kite shall have an exclusive option
(the “Option”), exercisable at any time upon written notice to CDL (and payment
of an additional option exercise fee as set forth below) during the […***…]  
following the

 

17

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Effective Date (the “Option Period”), to expand the Research Plan to include
additional Targets selected from the list of Target Candidates on Exhibit E that
are associated with B-Cell Malignancies (the “Option Indications”, and such
notice, the “Option Notice”). The Option Notice shall specify the Target
Candidate(s) that Kite wishes to include within the scope of the Research
Program, to the extent associated with the Option Indications, and such Target
Candidate(s), upon exercise, will be deemed a Program Target(s). If the Option
Period expires without Kite delivering an Option Notice to CDL, all Target
Candidates solely associated with B-Cell Malignancies shall be removed from the
list on Exhibit E, and CDL shall have no further obligation to grant any rights
to Kite with respect to the Option Indications or to any Targets that are
associated with B-Cell Malignancies other than the Target Candidates associated
with AML and Program Targets.

 

4.2 Option Exercise Fee. Kite shall pay to CDL a one-time, non-refundable, non-
creditable option exercise fee in the amount of […***…] dollars ($[…***…]) (the
“Option Exercise Fee”) as set forth below, and the nominated Target Candidate(s)
shall be added to the list of Program Targets on Exhibit D. Within […***…]
following the payment of the  Option Exercise Fee, the Parties, through the JDC,
shall agree in writing upon an expanded Research Plan, including the specific
activities and materials to be undertaken or provided by the Parties, timeline,
budget and amount of additional funding to be contributed by Kite for the
conduct of the expanded Research Program. The terms and conditions of this
Agreement shall apply to the conduct of such expanded Research Program. If the
Parties agree to expand the Research Program, they may also extend the Research
Term for a mutually agreed period. The Option Fee shall be paid in […***…]
installments, as follows: (a) […***…] dollars ($[…***…]) within […***…], and (b)
[…***…] dollars ($[…***…]) […***…]. Each Party shall negotiate in good faith,
and will not unreasonably delay negotiations with respect to completion of the
expanded Research Plan. In the event that despite such good faith negotiations,
the Parties have not agreed to an expanded Research Plan within […***…]
following payment of the first installment of the Option Exercise Fee, then the
matter will be escalated pursuant to dispute resolution provisions of Section
14.1 for the finalization of the Research Plan.

 

4.3 […***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 

5.

LICENSES 

 

5.1 Research Program License. Subject to the terms and conditions of this
Agreement:

 

(a) Kite hereby grants to CDL, a limited, non-exclusive, non-sublicenseable
(except as set forth in subsection (b) below), non-transferable (except as set
forth in Section  15.3) license during the Research Term (i) to use and practice
the Kite IP, solely to the extent necessary for CDL to carry out its obligations
under the Research Plan, and (ii) to use the Kite Materials transferred to CDL
pursuant to Section 2.2, solely for performing activities under the Research
Plan. For clarity, the foregoing license (A) does not include the right for CDL
to use  the Kite IP in connection with any other activities other than those
required to carry out the Research Program, and (B) shall automatically
terminate upon the earlier of the termination of this Agreement, completion of
the Research Plan, or (in the case of the license under (ii)) discontinuation of
the use of such Kite Materials.

 

(b) The license set forth in subsection (a) shall include the right for CDL to
sublicense such rights to its Affiliates, contractors or service providers (but
solely to the extent that they are performing services solely related to the
Research Plan) without the consent of Kite, provided that CDL shall remain fully
liable for the acts and omissions of, and for any breach of this Agreement by,
such Affiliate(s), contractors and service providers. CDL shall provide Kite
with […***…] notice of such sublicense. CDL shall not have the right to
sublicense to any Third Party without the consent of Kite.

 

5.2 License to Kite. Subject to the terms and conditions of this Agreement, CDL
hereby grants to Kite an exclusive (even as to CDL and its Affiliates),
worldwide, sublicenseable (through multiple tiers), transferable, perpetual and
irrevocable license under the CDL Patents and the CDL Know-How to Exploit
Licensed Products for use in the Field.

 

5.3 Additional Third Party IP. Notwithstanding the scope of the license granted
to Kite pursuant to Section 5.2, if CDL in-licenses any Intellectual Property
Rights from a Third Party during the Research Term or within […***…] after the
effective date of expiration of the Research Term that are necessary or
reasonably useful for the Exploitation of Licensed Products in the Territory in
AML or the Option Indications (unless the Option has expired without being
exercised) (such Intellectual Property Rights, the “Relevant Additional IP”),
then prior to using any such Relevant Additional IP in connection with
activities under the Research Plan, CDL shall disclose the Relevant Additional
IP to Kite for potential use by Kite,  its Affiliates and Sublicensees in
relation to the Exploitation of Licensed Products; provided that, if a
sublicense to Kite would result in any additional financial obligations to CDL
arising under CDL’s agreement with the Third Party Controlling such Intellectual
Property Rights, such Relevant Additional IP may be utilized by CDL or Kite in
connection with this Agreement (and therefore included within the license to
Kite) only if […***…]

 

 

 

19

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

5.4 FTO License.  Subject to the terms and conditions of this Agreement and
without limiting Section 5.2, CDL hereby grants to Kite a nonexclusive,
royalty-free, worldwide, sublicenseable (through multiple tiers), transferable,
perpetual and irrevocable license under any Intellectual Property Rights
Controlled by CDL as of the Effective Date, or at any time during  the Term,
solely to the extent necessary to use or practice the Research Program
Deliverables in connection with the Exploitation of Licensed Products in the
Field. For clarity, the foregoing license does not include, and no right or
license is granted to Kite, under the synNotch Patents.

 

5.5 No Other Rights.  Each Party acknowledges that the rights and licenses
granted  to it under this Article 5 and elsewhere in this Agreement are limited
to the scope expressly granted. Accordingly, except for the rights expressly
granted under this Agreement, no right,  title, or interest of any nature
whatsoever is granted whether by implication, estoppel, reliance, or otherwise,
by the other Party to such Party. All rights that are not specifically granted
herein are reserved to the possessing Party.

 

 

6.

DEVELOPMENT; COMMERCIALIZATION; EXCLUSIVITY

 

6.1 Development. Following the expiration of the Research Term and for the
remainder of the Term, (a) Kite shall have […***…], and (b) Kite shall use
Commercially Reasonable Efforts to develop (including by maintaining an active
and ongoing development program directed to) (i) at least […***…] directed
against AML and (ii) if Kite exercises the Option pursuant to Article 4, at
[…***…] directed against […***…] within the B-Cell Malignancies field.

 

6.2 Commercialization. Following the expiration of the Research Term and for the
remainder of the Term, Kite shall have […***…] and shall use Commercially
Reasonable Efforts to commercialize at least […***…] in the United States.

 

6.3 Reports. Following the disbanding of the JDC, and for the remainder of the
term of this Agreement, Kite shall provide CDL with a written report providing a
status of Kite’s Exploitation of Licensed Products at least once in each
Calendar Year. Such report shall cover the previous […***…] period and shall be
provided by Kite no later than […***…]

([…***…]) […***…] after each Calendar Year. Each such update shall summarize
Kite’s (either by itself or through its Affiliates and its Sublicensees)
activities with respect to Exploitation of Licensed Product. CDL may reasonably
request that Kite provide more detailed information and data regarding such Kite
reports, and Kite shall as soon as reasonably practicable provide CDL with
information and data as is reasonably related to such request, at CDL’s
reasonable expense.

 

6.4 Exclusivity.

 

(a) During the Research Term and for a period of […***…] following the
expiration of the Research Term (the “Exclusivity Term”), except as expressly
permitted under this Agreement, CDL shall not engage in (or grant licenses for)
Exploitation of products that utilize SWITCH Technology (i) […***…]

20

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[…***…], or (ii) […***…].  If Kite terminates this Agreement prior to the
expiration of the Research Term (including, for clarity, following the
achievement by CDL of […***…] Research Milestones), the Exclusivity Term shall
also terminate, and CDL shall have no further exclusivity obligations to Kite
under this Section 6.4 following the effective date of such termination.

 

(b) Without limiting subsection (a), CDL and its Affiliates may, during the
Exclusivity Term, (i) engage in its own research, development and
commercialization, and (ii) grant licenses or other rights (including by way of
the grant of an option) to Third Parties, in  each case of (i) and (ii) with
respect to […***…]. Notwithstanding the foregoing, prior to entering
into  an  agreement with a Third Party for (A) the grant of a license to
practice any Intellectual Property Rights, or (B) the transfer or sale of any
products or technology (collectively (A) and (B) the “Transaction Assets”), that
are Controlled by CDL and specifically directed against or specifically
associated with Target Candidates (a “Transaction”), CDL shall first notify Kite
in writing of its intention to enter into such a Transaction and the Target
Candidates to which such Transaction relates (a “Transaction Notice”), and Kite
shall have a right of first negotiation to negotiate the terms of such a
Transaction with CDL during the Negotiation Period (as defined in (c) below).
The Parties shall negotiate during the Negotiation Period in good faith,
provided that at least […***…] prior to the expiration of the Negotiation
Period, CDL shall make a written proposal to Kite that includes the material
terms, including at a minimum the principal economic terms, on which CDL is
willing to enter into such Transaction (a “Transaction Proposal”). If, prior to
the expiration of the Negotiation Period, CDL has made a Transaction Proposal to
Kite that Kite has declined to accept, and the Parties are otherwise unable to
agree on terms during such Negotiation Period, then CDL shall be free following
the expiration of the Negotiation Period to enter into a transaction with any
Third Party with respect to the same Targets and substantially the same
Transaction Assets, provided that each of the up-front payment, total milestone
payments and royalty rates agreed to by the Third Party are at least as
favorable to CDL, as the terms that CDL offered to Kite in the Transaction
Proposal.

 

(c) For the purposes of this Section 6.4, the “Negotiation Period” shall
commence on a Transaction-by-Transaction basis upon CDL delivering a Transaction
Notice to Kite. If CDL provides such Transaction Notice during the Option Period
and the proposed Transaction relates to Targets associated with the Option
Indication, the Negotiation Period shall end upon the later of (i) the
expiration of the Option Period, or (ii) […***…] after the date of the
Transaction Notice. In all other cases, the Negotiation Period shall expire
[…***…] after the date of the Transaction Notice.

 

(d) For clarity, (i) during the Option Period, and solely for the purposes of
CDL’s exclusivity obligations under this Section 6.4, Target Candidates
associated with B-Cell
Malignancies  shall  be  treated  as  if  they  were  Program  Targets  and  shall  be  subject  to
the restrictions set forth in subsection (a) above, and (ii) if the Option is
not exercised by Kite, CDL shall have no further exclusivity obligations under
this Section 6.4 to Kite with respect to B-Cell Malignancies or any Target
associated with B-Cell Malignancies (but not with AML), including any Target
that was listed as a Target Candidate for B-Cell Malignancies (but not with AML)
during the Option Period.

 

 

 

21

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(e) If Kite ceases, during the Exclusivity Term, to use Commercially Reasonable
Efforts to develop any Licensed Product in AML, including by at least
maintaining an active and ongoing program directed to the development of […***…]
Licensed Product in AML, Kite shall promptly notify CDL in writing, and all
exclusivity obligations of CDL to Kite under this Section 6.4, in relation to
AML and any Program Targets designated by Kite with respect to AML (but that are
not also Program Targets with respect to B-Cell Malignancies), shall terminate
effective as of the date of such notice.

 

(f) If Kite exercises the Option, and ceases, during the Exclusivity Term, to
use Commercially Reasonable Efforts to develop any Licensed Product in […***…]
of the B- Cell Malignancies, including by at least maintaining an active and
ongoing program directed to the development of […***…] in […***…] of the B -Cell
Malignancies,  Kite shall promptly notify CDL in writing, and all exclusivity
obligations of CDL to Kite under this Section 6.4 in relation to the B-Cell
Malignancies and any Program Targets designated by Kite with respect to the
B-Cell Malignancies (that are not also Program Targets with respect to AML)
shall terminate effective as of the date of such notice.

 

(g) Following expiration of the Exclusivity Term, CDL and its Affiliates may use
and practice, and may grant rights to Third Parties to use and practice, the CDL
Know- How (but not the CDL Patents) for all purposes, including the right to
Exploit CAR Products directed against one or more of the Program Target(s).
Notwithstanding the foregoing, in the  case of exclusivity expiration arising
from subsections (e) or (f) above, exclusivity shall expire with respect to the
affected Program Targets, and all exclusive rights and licenses granted to Kite
with respect to such Program Targets (including with respect to the CDL
Patents), shall be non- exclusive, provided that if Kite does not recommence an
active and ongoing development program and use Commercially Reasonable Efforts
to progress the development of […***…] in AML and/or B-Cell Malignancies, as
applicable, within […***…] following the date that Kite’s licenses become
non-exclusive with respect to such program, the licenses granted to Kite
pursuant to Sections 5.2 and 5.4, and to CDL pursuant to Section 5.1(a), shall
terminate.

 

 

7.

PAYMENTS

 

7.1 Initial Consideration; Option Exercise Fee.

 

(a) In consideration for the rights granted to Kite under this Agreement, Kite
shall pay to CDL a one-time-only, non-refundable, non-creditable payment of two
million Dollars ($2,000,000) within seven (7) Business Days after the Effective
Date.

 

(b) On the Effective Date, Kite shall purchase […***…] shares of CDL’s Series C
convertible preferred stock at $[…***…] per share and […***…] shares of CDL’s
Series B convertible preferred stock at $[…***…] per share, pursuant to the
stock purchase agreement and related agreements entered or to be entered into
between the Parties of even date herewith.

 

(c) Upon Kite’s exercise of the Option with respect to B-Cell Malignancies, Kite
shall pay the Option Exercise Fee in accordance with Section 4.2.

 

 

22

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

7.2 Research Cost Support. As of the Effective Date, Kite has agreed to provide
research support to CDL of up to […***…] dollars ($[…***…]) during the period of
[…***…] following the Effective Date (the “Research Funding”). The Research
Funding is  expected to be allocated equally across each year of the Research
Term, up to a maximum of […***…] dollars ($[…***…]) in each […***…] period
following the Effective Date, calculated based on a budgeted number of up to
[…***…] FTEs at the FTE Hourly Rate, and anticipated out-of-pocket costs of
conducting activities under the Research Plan in accordance with the mutually
agreed budget therefor. In addition to the Research Funding, Kite shall also
make available to CDL an allowance of up to […***…] dollars ($[…***…]) for
out-of-pocket costs incurred by CDL during the Research Term in engaging a Third
Party to conduct […***…]. The Parties may mutually agree in writing at any time
to increase the amounts of the Research Funding and/or the […***…] allocated
during any specific time period during  the Term, provided that in no event will
the total amount of financial support provided by Kite for the Research Program
exceed nine million ($9,000,000) without Kite’s prior written consent.
Notwithstanding the foregoing, if Milestone 2R (as set forth in Section 7.4) is
achieved by CDL prior to the […***…] of the Effective Date, and Kite elects to
terminate the Research Program then subject to Section 13.6(d), Kite shall not
be obligated to provide further Research Funding or […***…] to CDL following the
expiration of the Research Term (as set forth in Section 2.1(c)).

 

7.3 Payment of Research Cost Support. Within […***…] following the end of each
Calendar Quarter (and following any expiration of the Research Term prior to the
[…***…] of the Effective Date), CDL shall provide to Kite an invoice setting
forth the hours worked by the applicable FTEs and the costs incurred by CDL in
performing the Research Program during such Calendar Quarter. Kite shall pay
such invoice within […***…] of receipt to the extent such invoiced amounts are
within the budget for the Research Plan. The  CDL personnel involved in the
performance of the Research Program shall keep time sheets tracking the time
such individual spent working in support of the Research Program and invoices
shall include sufficient detail and supporting documentation.

 

7.4 Research Milestone Payments. In consideration for the rights granted to Kite
under this Agreement, Kite shall make the following non-refundable,
non-creditable research milestone payments to CDL with respect to such Licensed
Products, within […***…] from the date of invoice by CDL after achievement of
the relevant milestone for the Licensed Products as set forth in the table
below:

 

Research Milestone Event

Milestone Amount Due

1R.

[…***…]

[…***…]

[…***…]

2R.

[…***…]

[…***…]

[…***…]

 

Maximum Total Research Milestone Payments

$[…***…]*

 

23

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

*Each of the milestone payments set forth in the table above shall be payable
only […***…], the […***…] time the milestone event is achieved by CDL in AML in
accordance with the criteria for “proof  of concept” set forth in the Research
Plan. Furthermore, notwithstanding the milestone amounts due for Milestones 1R
and 2R in the table above in Section 7.4, the aggregate amount payable by Kite
for all research milestones achieved by CDL shall not exceed […***…] dollars
($[…***…]). For clarity, (a) if CDL first achieves Milestone 1R, Kite shall pay
[…***…] dollars ($[…***…]) for Milestone 1R, and if CDL subsequently achieves
Milestone 2R, the payment due for Milestone 2R shall be […***…] dollars
($[…***…]), resulting in an aggregate payment by Kite for all research
milestones of […***…] dollars ($[…***…]), and (b) if CDL first achieves
Milestone 2R, Kite shall pay […***…] dollars ($[…***…]) for Milestone 2R, and
the payment for Milestone 1R shall be […***…], resulting in an aggregate payment
by Kite for all research milestones of […***…] dollars ($[…***…]). The
determination of the achievement of any Research Milestone shall be made
pursuant to Section 3.3.

 

7.5 Development and Regulatory Milestone Payments. In consideration for the
rights granted to Kite under this Agreement, Kite shall make the following
non-refundable, non- creditable development and regulatory milestone payments to
CDL with respect to Licensed Products, within […***…] from the date of invoice
by CDL after achievement of the relevant milestone for the applicable Licensed
Product as set forth in the table below:

 

Development Milestone Event

Milestone Amount Due on First Licensed Product

Milestone Amount Due on Second Licensed Product

1.

[…***…]

$[…***…]

$[…***…]

2.

[…***…]

$[…***…]

$[…***…]

3.

[…***…]

$[…***…]

$[…***…]

4.

[…***…]

$[…***…]

$[…***…]

5.

[…***…]

$[…***…]

$[…***…]

 

 

 

 

 

 

 

 

 

 

 

24

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

For clarity, (a) each of milestones […***…] set forth in the table above under
Section 7.5 shall be payable by Kite only […***…], for the […***…] Licensed
Products to achieve such milestone events, at the amounts set forth in the table
above, regardless of whether more than  […***…] Licensed Products achieve any of
such milestones, and (b) each of milestones […***…] shall be payable by Kite
only […***…] times, for the […***…] Licensed Products to achieve such milestone
events, at the amounts set forth in the table above, regardless of whether more
than […***…] Licensed Products achieve any such milestones.  Notwithstanding the
foregoing, if  […***…] of the […***…] Licensed Products achieves milestone
[…***…] by being […***…] without having already achieved milestone […***…], Kite
shall make an additional payment to CDL in the amount of […***…] dollars
($[…***…]) (if this occurs for the […***…] such Licensed Product) or […***…]
dollars ($[…***…]) (if this occurs for the […***…] such Licensed Product) on or
before the […***…], representing the payment that would have been due to CDL
upon the achievement of milestone […***…] for the applicable Licensed Product.

 

7.6 Royalties. Subject to Sections 7.7 and 7.8, following Regulatory Approval,
on a country-by-country and Licensed Product-by-Licensed Product basis, Kite
shall pay to CDL non- creditable, non-refundable royalties on aggregate annual
Net Sales of all Licensed Products in  the Territory, as calculated by
multiplying the applicable royalty rate by the corresponding amount of
incremental Net Sales of all Licensed Products in the Territory in each Calendar
Year as follows:

 

Annual Net Sales of Licensed Products in the Territory

Royalty Rate

For that portion of annual aggregate Net Sales of Licensed Products in a
Calendar Year that are […***…]

 

[…***…]%

For that portion of annual aggregate Net Sales of Licensed Products in a
Calendar Year that are […***…]

 

[…***…]%

 

For example, if aggregate annual Net Sales of all Licensed Products in the
Territory in a Calendar Year is $[…***…], then royalties payable by Kite, prior
to any applicable royalty floor or offset pursuant to Section 7.7 below, would
equal ([…***…]% of $[…***…]) + ([…***…]% of $[…***…]) = $[…***…].

7.7 Royalty Floors and Offsets. If (i) Kite, in its reasonable judgment,
determines that it is required to obtain a license from any Third Party in order
to avoid infringement of such Third Party’s Patents as a result of the practice
of the CDL Patents and/or Switch Technology, and (ii) Kite is required to pay to
such Third Party a royalty, milestone payments or other monetary  
compensation   in   consideration   for   the   grant   of   such   license  
(“Third Party

 

 

 

25

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Compensation”), then for the period during which Kite owes royalties to CDL
hereunder, the amounts that would otherwise have been payable as royalties to
CDL under this Agreement on the portion of annual aggregate Net Sales of
Licensed Products that exceed […***…] dollars ($[…***…]) shall be […***…].

 

7.8 Royalty Term. Royalties shall be paid under Section 7.6, on a country-by-
country and Licensed Product-by-Licensed Product basis, commencing on First
Commercial  Sale of such Licensed Product in such country until the late§r of
the date upon which there is no Valid Claim of the CDL Patents in either (a) the
United States, or (b) the country of sale, that would be infringed at the time
of sale, absent a license, by the sale of such Licensed Product in either the
United States or such country (collectively, the “Royalty Term”), provided, if
at any time during the Royalty Term there is a Valid Claim in the United States
Covering such Licensed Product, but no Valid Claim in the applicable country
Covering such Licensed Product, the royalty rate applicable to all Net Sales of
such Licensed Product in such country shall be […***…]. Following the expiration
of the Royalty Term, if CDL is required to continue to pay royalties to […***…],
Kite shall continue to pay royalties on “Net Sales” of such products at a rate
equal to […***…]. Except as set forth in the preceding sentence, following the
Royalty Term, Kite’s license rights under any CDL Intellectual Property Rights
shall be fully paid up and royalty-free.

 

7.9 Royalty Reports and Payment. Within […***…] after the  end of  each […***…],
commencing with the […***…] during which the First Commercial Sale of the first
Licensed Product is made anywhere in the Territory, Kite shall provide CDL with
a report that contains the following information for the applicable calendar
quarter, on a Product-by-Product and country-by-country basis: (a) the amount of
gross sales of Licensed Products, (b) an itemized calculation (including the
number of each type of Licensed Product sold) of Net Sales showing deductions
provided for in the definition of “Net Sales,” (c) a calculation of the royalty
payment, in Dollars, due on such Net Sales, including the method of such
calculation, (d) the exchange rate for such country, and (e) any other
information  reasonably necessary and requested by CDL in order to demonstrate
compliance with CDL’s financial obligations under the […***…] with respect to
Kite’s sales of Licensed Products, as applicable. […***…] the delivery of the
foregoing applicable […***…] report, Kite shall pay in Dollars all royalties due
to CDL with respect to Net Sales by Kite, its Affiliates and their respective
Sublicensees for such […***…].

 

7.10 Currency; Exchange Rate. All payments to be made by Kite to CDL under this
Agreement shall be made in Dollars by bank wire transfer in immediately
available funds to a bank account designated by written notice from CDL. The
rate of exchange to be used in computing the amount of currency equivalent in
Dollars shall be made at the average of the closing exchange rates reported on
the Oanda website (http://www.oanda.com/currency/historical-rates/ ), or such
other source as the Parties may agree in writing, for the first, middle and last
business days of the applicable reporting period for the payment due.

 

 

 

 

26

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

7.11 Taxes.

 

(a) Withholding. In the event that any Applicable Law requires Kite to withhold
taxes with respect to any payment to be made by Kite pursuant to this Agreement,
Kite will notify CDL of such withholding requirement prior to making the payment
to CDL and provide such reasonable assistance to CDL, including the provision of
such standard documentation as may be required by a tax authority, as may be
reasonably necessary in CDL’s efforts to claim an exemption from or reduction of
such taxes. Kite will, in accordance with such Applicable Law withhold taxes
from the amount due, remit such taxes to the appropriate tax authority, and
furnish CDL with proof of payment of such taxes within […***…] following the
payment.  If taxes are paid to a tax  authority, Kite shall provide reasonable
assistance to  CDL to obtain a refund of taxes withheld, or obtain a credit with
respect to taxes paid.

 

(b) VAT. All payments due to CDL from Kite pursuant to this Agreement shall be
paid exclusive of any value-added tax (“VAT”) (which, if applicable, shall be
payable  by Kite upon receipt of a valid VAT invoice). If CDL determines that it
is required to report any such tax, Kite shall promptly provide CDL with
applicable receipts and other documentation necessary or appropriate for such
report. For clarity, this Section 7.11(b) is not intended to limit Kite’s right
to […***…] in determining Net Sales.

 

7.12 Interest. Kite shall pay CDL interest on any undisputed payments that are
not paid on or before the due date under this Agreement at the overnight LIBOR
rate in effect on the date such payment was due to be paid) plus […***…] percent
([…***…]%), or the maximum applicable legal rate, if less, calculated based on
the total number of days payment is delinquent.

 

 

8.

IP OWNERSHIP

 

8.1 Background IP. Each Party will own and retain all right, title and interest
in its Background IP.

 

8.2 Ownership of Inventions.

 

(a) Subject to Kite’s ownership of any Kite Specific Inventions pursuant to
Section 8.2(b), CDL shall solely own all Research Program Inventions (whether
developed by CDL, Kite, or jointly by the Parties) that (i) constitute an
Improvement to, or relate specifically  to the SWITCH Technology (including the
method of use of the SWITCH Technology in connection with, or incorporating the
SWITCH Technology into, a human cell), and (ii) do not also constitute an
Improvement to, nor relate specifically to, any Kite Background IP (the “CDL
Specific Inventions”). Kite shall assign, and hereby assigns, its right, title
and interest in and to any CDL Specific Inventions to CDL.

 

 

 

27

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(b) Kite shall solely own (i) all rights in the CAR T-Cell constructs included
within the Research Program Deliverables, and (ii) all Research Program
Inventions (whether developed by CDL, Kite, or jointly by the Parties) that
constitute an Improvement to, or relate specifically to, (A) engineered T-Cells
(including CAR T-Cells) directed against Targets, (B) the Program Targets, (C)
the Kite Background IP, and/or (D) both the SWITCH Technology and engineered
T-Cells (including CAR T-Cells) directed against Targets, (a “CAR-SWITCH
Invention”) (the Inventions in (A) through (D), the “Kite Specific Inventions”).
CDL shall assign, and hereby assigns, its right, title and interest in and to
any Kite Specific Inventions to Kite. Subject to the terms and conditions of
this Agreement, Kite, on behalf of itself and its Affiliates, hereby grants and
agrees to grant to CDL a worldwide, fully paid up, perpetual, irrevocable,
non-exclusive license, with a right to grant sublicenses through multiple tiers,
under any CAR-SWITCH Inventions, solely to the extent such CAR-SWITCH Invention
is necessary  or reasonably useful for the use of SWITCH Technology in
connection with, or the process of incorporation of the SWITCH Technology into,
a human cell, to practice such CAR-SWITCH Invention in connection with the
SWITCH Technology for all purposes, excluding any use or practice of such
CAR-SWITCH Invention in connection with CAR Products directed against any
Program Target. For clarity, the foregoing license shall not include the grant
of any license or other rights under any Kite Background IP, even if such Kite
Background IP is embodied in a CAR-SWITCH Invention. Similarly, no license or
other rights are granted to Kite under any  CDL Background IP, even if such CDL
Background IP is embodied in a Research Program Invention, except as set forth
in Article 5 (or Section 13.1 in the case of expiration of this Agreement).

 

(c) Except as set forth in Sections 8.2(a) and (b), ownership of all Inventions
shall be assigned based on inventorship, as determined in accordance with the
rules of inventorship under United States patent laws.  All jointly owned
Inventions shall be referred to  as “Joint IP” and each Party shall own an
undivided half interest in the Joint IP and any Patent Rights claiming such
Joint IP (“Joint Patents”). Subject to the licenses granted to the other  Party
under this Agreement, and Section 9.6(a) with respect to enforcement of such
Joint IP, neither Party will have any obligation to obtain any approval or
consent of, nor pay a share of the proceeds to or account to, the other Party to
practice, enforce, license, assign or otherwise exploit Inventions or
intellectual property included within Joint IP, and each Party hereby waives any
right it may have under the laws of any jurisdiction to require such approval,
consent or accounting. Each Party agrees to execute all papers and otherwise
agrees to assist the other Party as reasonably required, to perfect in the other
Party the rights, title and other interests owned by such Party under this
Section 8.2 and Intellectual Property Rights relating thereto, as applicable.

 

8.3 Disclosure and Assignment of Research Program Inventions. Each Party shall
promptly disclose to the other Party, in writing, no later than the occurrence
of the first JDC meeting following such conception, all Research Program
Inventions, including all invention disclosures or other similar documents
submitted to such Party by its, or its Affiliates’, employees, agents or
independent contractors relating to such Research Program Inventions, and
shall  also  respond   promptly  to  reasonable   requests  from  the  
other  Party  for     additional information relating to such Research Program
Inventions.

 

 

28

 

 

--------------------------------------------------------------------------------

 

8.4 No Other Rights. Except as expressly set forth in this Agreement, neither
Party grants to the other Party any right or license, express or implied, under
any of such Party’s Intellectual Property Rights.

 

 

9.

PATENT PROSECUTION AND ENFORCEMENT

 

9.1 CDL Patent(s). As between the Parties, CDL will be solely responsible, at
its own cost, for preparing, filing, prosecuting (including, but not limited to
provisional, reissue, continuing, continuation-in-part, and substitute
applications and any foreign counterparts thereof), and maintaining all CDL
Patents, not including Joint Patents. With respect to any CDL Patents, CDL shall
consult with Kite and keep Kite reasonably informed of the status of such CDL
Patents and shall promptly provide Kite with material correspondences received
from any patent authorities in connection therewith. In addition, CDL shall
promptly provide Kite with drafts of all proposed material filings and
correspondences to any patent authorities with respect to the CDL Patents for
Kite’s review and comment prior to the submission of such proposed filings and
correspondences. CDL shall confer with Kite and shall take into consideration
Kite’s comments in relation to such prosecution, and shall use reasonable
efforts to implement any reasonable changes requested by Kite towards the
objective of optimizing overall patent protection with respect to the CDL
Patents.  Kite shall provide any such comments within   […***…] of receiving the
draft filings and correspondences from CDL. If Kite does not provide comments
within such period of time, then Kite shall be deemed to have no comment to such
proposed filings or correspondences. For the purpose of this Article 9,
“prosecution” shall include any post-grant proceeding including supplemental
examination, post grant review proceeding, inter parties review proceeding,
patent interference proceeding, opposition proceeding and reexamination. Kite
acknowledges that CDL’s obligations under this Section 9.1 with respect to any
CDL Patents […***…] shall be subject to the terms of those licenses, and CDL
shall not be in breach of its obligations under this Section 9.1 if it is
complying with the terms of the […***…] in relation to patent prosecution
activities.

 

9.2 Kite Patents. Kite will be solely responsible, at its own cost, and at its
discretion, for preparing, filing, prosecuting (including, but not limited to
provisional, reissue, continuing, continuation-in-part, and substitute
applications and any foreign counterparts thereof), and maintaining all Patent
Rights included within Background IP Controlled by Kite, and any Patent Rights
in Kite Specific Inventions other than CAR-SWITCH Inventions (the “Kite
Patents”). Kite will be solely responsible, at its own cost, for defending Kite
Patents in any post-grant proceeding including supplemental examination, post
grant review proceeding, inter parties review proceeding, patent interference
proceeding, opposition proceeding, and reexamination (collectively “Post-Grant
Proceedings”).

 

9.3 Joint Patents and Kite CAR-SWITCH Patents.

 

(a) Kite shall be solely responsible, at Kite’s cost, and at its discretion, for
preparing, filing, prosecuting (including, but not limited to provisional,
reissue, continuing,
continuation-in-part,  and  substitute  applications  and  any  foreign  counterparts  thereof),  
and

29

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

maintaining the Joint Patents and any Patent Rights Covering CAR-SWITCH
Inventions (“Kite CAR-SWITCH Patents”, and collectively, the “Kite Prosecuted
Patents”). Kite will also be solely responsible, at its own cost, and at its
discretion, for defending Kite Prosecuted Patents in any Post-Grant Proceeding.

 

(b) Kite shall consult with CDL and keep CDL reasonably informed of the status
of the Kite Prosecuted Patents (including in relation to any Post-Grant
Proceedings) and shall promptly provide CDL with material correspondences
received from any patent authorities in connection therewith. In addition, Kite
shall promptly provide CDL with drafts of  all proposed material filings and
correspondences to any patent authorities with respect to the Kite Prosecuted
Patents for CDL’s review and comment prior to the submission of such proposed
filings and correspondences. Kite shall confer with CDL and shall
take  into  consideration CDL’s comments in relation to such prosecution or
conduct of Post-Grant Proceedings, and shall use reasonable efforts to implement
any reasonable changes requested by CDL towards the objective of optimizing
overall patent protection for such Kite Prosecuted Patents prior to submitting
such filings and correspondences, provided that CDL shall provide such comments
within […***…] of receiving the draft filings and correspondences from Kite. If
CDL does not provide comments within such period of time, then CDL shall be
deemed to have no comment to such proposed filings or correspondences. In case
of disagreement between the Parties with respect to the filing, prosecution, and
maintenance of, or any Post-Grant Proceedings relating to, the Kite Prosecuted
Patents, the final decision shall be made by Kite.

 

9.4 Collaboration. Each Party shall provide the other Party all reasonable
assistance and cooperation in the patent prosecution efforts under this Article
9, including providing any necessary powers of attorney and executing any other
required documents or instruments for  such prosecution. The Party assuming such
prosecution and maintenance responsibilities shall have the right to engage its
own counsel to perform such activities.

 

9.5 Abandonment.

 

(a) CDL shall notify Kite of any decision to cease prosecution and/or
maintenance of, any CDL Patents in any country.   CDL shall provide such notice
at least  […***…] prior to any filing or payment due date, or any other due date
that requires action in order to avoid loss of rights, in connection with such
CDL Patent. In such event ([…***…]), CDL shall permit Kite at its discretion and
expense, to continue prosecution or maintenance of such CDL Patent in such
country. Kite’s prosecution or maintenance of such CDL Patent shall not change
the Parties’ respective rights and obligations under this Agreement with respect
to such CDL Patent, provided that Kite shall be entitled to deduct all costs of
prosecution and maintenance of the same from any royalties owing to CDL under
Article 7.

 

(b) Kite shall notify CDL of any decision to cease prosecution and/or
maintenance of, any Kite Prosecuted Patent in any country. Kite shall  provide
such notice at  least […***…] prior to any filing or payment due date, or any
other due date that requires action in order to avoid loss of rights, in
connection with such Kite Prosecuted Patent. In such
event,  Kite  shall  permit  CDL,  at  its  discretion  and  expense,  to  continue  prosecution      
or

 

30

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

maintenance of such Kite Prosecuted Patent in such country. CDL’s prosecution or
maintenance of such Kite Prosecuted Patent shall not change the Parties’
respective rights and obligations under this Agreement with respect to such Kite
Prosecuted Patent.

 

9.6 Enforcement

 

(a) The Parties hereto shall inform each other promptly in writing of any
alleged or threatened Infringement by any Third Party of any Patent Right
included within the CDL Patents, Joint Patents, Kite CAR-SWITCH Patents, or any
Kite Patents that Cover a Kite Specific Invention other than a CAR-SWITCH
Invention, where such infringement (i) relates to the making, using, selling,
importing, offering for sale, CAR Products utilizing SWITCH Technology, or (ii)
adversely affects or is expected to adversely affect any Licensed Product in
the  Field,  including  any  “patent  certification”  filed  in  the  United  States  under  21  
U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other
jurisdictions and of any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability or non-infringement of any of the CDL
Patents, Joint Patents, or any Kite Patents that Cover a Research Program
Invention (collectively “Product Infringement”), and the Parties shall consult
with each other regarding any actions to be taken with respect to such Product
Infringement, including sharing all information available to it regarding such
alleged Product Infringement.

 

(b) For Product Infringement in the Territory in connection with a CDL Patent
(provided that if the […***…]), CDL shall have the first right to bring and
control any legal action in connection with such Product Infringement, and Kite
shall have the right to be represented in any action by counsel of its choice.
CDL shall keep Kite reasonably informed as to the status of, and all material
developments in, such action, and reasonably consider and incorporate Kite’s
input regarding the strategy and handling of such enforcement activities,
including seeking Kite’s consent in any key aspects thereof, including
determination of litigation strategy and filing of pleadings and other material
filings with the court, which consent shall not be unreasonably withheld or
delayed. In addition, CDL shall provide Kite with drafts of all such pleadings
and other material filings, and shall in good faith incorporate all reasonable
comments to the same by Kite before filing such papers. Kite shall provide CDL
reasonable assistance in such enforcement under this subsection (b), at CDL’s
request and expense, including joining such action as a party plaintiff if
required by Applicable Law to continue such action.

 

(c) Kite shall have the first right to bring and control any legal action in
connection with any Product Infringement in the Territory that relates to the
Kite Prosecuted Patents and Kite Patents that Cover a Research Program
Invention, at its own expense as it reasonably determines appropriate, and CDL
shall have the right to be represented in any such action by counsel of its
choice. Kite shall keep CDL reasonably informed as to the status of, and all
material developments in, such action, and shall consider in good faith and
incorporate CDL’s input regarding the strategy and handling of such enforcement
activities.

 

 

 

31

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(d) The Party having the first right to bring and control a legal action under
subsections (b) and (c) above (the “First Enforcing Party”) shall have a period
of […***…] after its receipt or delivery of notice under subsection (a) to elect
to so enforce the CDL Patents or the Kite Prosecuted Patents, as applicable in
the Field in the Territory (or to settle or otherwise secure the abatement of
such Product Infringement). If the First Enforcing Party fails  to commence a
suit to enforce the CDL Patents or Kite Prosecuted Patents, as applicable, or to
settle or otherwise secure the abatement of such Product Infringement within
such period, then the other Party (the “Second Enforcing Party”) shall have the
right, but not the obligation ([…***…]), to commence a suit or take action to
enforce such CDL Patents or Kite Prosecuted Patents, as applicable, in the Field
in the Territory at its own cost and expense. In such event, promptly after the
expiration of the applicable […***…] period, or the First Enforcing Party’s
notice to the Second Enforcing Party that it does not elect to enforce such CDL
Patents or Kite Prosecuting Patents, as applicable, the Parties shall meet to
discuss in good faith and determine the strategy for enforcing such Patent
Rights. The Second Enforcing Party shall not take any action with respect to
such enforcement that is inconsistent with the strategy agreed by the Parties.
The Second Enforcing Party shall provide the First Enforcing Party with drafts
of all material papers to be filed with the court and shall incorporate all
reasonable comments thereto by the First Enforcing Party before filing such
papers. The First Enforcing Party shall be entitled to separate representation
in such matter by counsel of its own choice and at its own expense. In addition,
the First Enforcing Party will provide the Second Enforcing Party reasonable
assistance in such enforcement, at the Second Enforcing Party’s request and
expense, including joining  such action as a party plaintiff if required by
Applicable Law to continue such action.

 

(e) CDL shall have the exclusive right to enforce the CDL Patents, other than
Joint Patents, for any Infringement that is not a Product Infringement at its
own expense as  it reasonably determines appropriate, […***…]. Kite shall have
the exclusive right to enforce the Kite Patents for any Infringement at its own
expense as it reasonably determines appropriate. With respect to any
Infringement (that is not a Product Infringement) relating to any Joint Patents,
each Party shall have the right to enforce such Joint Patents as its cost and
its sole discretion, provided that the enforcing Party shall notify the other
Party in writing promptly upon becoming aware of such Infringement.

 

(f) At the request of the Party bringing the action against any Product
Infringement, the other Party shall provide reasonable assistance in connection
therewith, including by executing reasonably appropriate documents, cooperating
in discovery and joining as a party to the action if required including if
reasonably beneficial for the action. In connection with any such proceeding,
the Party bringing the action shall not enter into any settlement admitting the
invalidity of, or otherwise impairing the other Party’s rights in, the Patent
Rights that are the subject of the applicable enforcement action without the
prior written consent of the other Party.

 

(g) Any recoveries resulting from enforcement action relating to a claim of
Product Infringement shall be first applied against payment of each Party’s
costs and expenses in connection therewith. Any such recoveries in excess of
such costs and expenses (the “Remainder”) shall be shared by the Parties as
follows:

 

(i) if Kite is the enforcing party, the Remainder shall be […***…]; and

 

(ii) if CDL is the enforcing party, the Remainder shall be […***…].

 

32

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 

10.

CONFIDENTIALITY 

 

10.1 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed by the Parties in writing, the Parties agree
that the receiving  Party shall keep confidential and shall not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement any Confidential Information of the disclosing Party. The term
“Confidential Information” will mean all ideas and information of any kind,
whether in written, oral, graphical, machine-readable or other form, whether or
not marked as confidential or proprietary, which are transferred, disclosed or
made available by disclosing  Party or at the request of receiving Party,
including any of the foregoing of Third Parties. Disclosure of Confidential
Information under this Agreement, including the transfer of material between the
Parties or the sublicensees and Third Party subcontractors, shall be a private
disclosure and not a commercial sale of the material. Notwithstanding the
foregoing, the receiving Party’s obligations of non-disclosure and the
limitations on the receiving Party’s right to use the disclosing Party’s
Confidential Information Confidential shall not apply to information or
materials to the extent that the receiving Party can establish by written
documentation that such information or material:

 

(a) was already rightfully known to or possessed by the receiving Party or any
of its Affiliates, other than under an obligation of confidentiality, at the
time of disclosure hereunder;

 

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party or any of its Affiliates;

 

(c) became generally available to the public or otherwise part of the public
domain after its disclosure hereunder other than through any act or omission of
the receiving Party or any of its Affiliates in breach of this Agreement;

 

(d) was independently developed by employees, agents, Third Party
subcontractors, consultants of the receiving Party or any of its Affiliates
without use of or reference to the disclosing Party’s Confidential Information
as demonstrated by documented evidence prepared contemporaneously with such
independent development; or

 

(e) was disclosed to the receiving Party or any of its Affiliates, other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the disclosing Party not to disclose such information to others.

 

10.2 Authorized Use and Disclosure.       In addition to the rights granted
in  Article 5 each Party may use and disclose Confidential Information of the
other Party as follows: (a) to those of its Affiliates, employees, agents,
consultants, and Third Party subcontractors who are under written obligations of
confidentiality and non-use at least as stringent as those herein and

 

 

 

 

33

 

 

--------------------------------------------------------------------------------

 

who are performing activities pursuant to the Research Programs; (b) complying
with Applicable Laws, orders of a court, or the securities laws and regulations
applicable to the public sale of securities; provided, however, that if a Party
is required by Applicable Laws, orders of a court, or rules of stock exchange to
make any such disclosure of the other Party’s Confidential  Information it
shall, to the extent legally permissible and practicable, give reasonable
advance notice to the other Party of such disclosure requirement and, shall use
its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (c) such disclosure is reasonably
necessary (i) to comply with the requirements of Regulatory Authorities with
respect to obtaining and maintaining Regulatory Approval of a Licensed Product;
or (ii) for prosecuting or defending litigation as contemplated by this
Agreement; or (d) to the extent mutually agreed by the Parties pursuant to
Section 10.6(a).

 

10.3 Prior Agreement. This Agreement supersedes the Confidential Disclosure
Agreement between the Parties dated August 4, 2015 (the “Prior Agreement”) with
respect to information disclosed thereunder. All information exchanged
between  the Parties under the  Prior Agreement shall be deemed Confidential
Information of the disclosing Party and shall be subject to the terms of this
Article 10.

 

10.4 Agreement Terms Confidential. Each of the Parties agrees not to disclose
to  any Third Party the terms and conditions of this Agreement without the prior
written approval of the other Party, except to advisors (including financial
advisors, attorneys and accountants) and  to potential and existing investors,
collaborators, partners, licensees, acquirers, lenders, or investment bankers
under circumstances that reasonably protect the confidentiality thereof, and
except as permitted pursuant to Section 10.2. Notwithstanding the foregoing,
each Party shall have the right to issue a press release to announce the
execution of this Agreement as approved  in writing by the other Party, which
other Party’s approval in writing shall not be unreasonably withheld. Kite and
CDL agree to issue the press release in Exhibit F; thereafter, either Party may
disclose to Third Parties the information contained in such press release
without the need for further written approval by the other. Kite shall have the
sole right to disclose the Program Targets, provided that (a) if Kite publicly
discloses that it is conducting research and development activities with respect
to a Program Target, CDL shall thereafter be permitted to disclose that it is
conducting such activities with respect to such Program Target, without
including any additional Confidential Information, and that it is working with
Kite in relation to such activities, unless Kite directs otherwise, and (b) CDL
shall be permitted to disclose to any Third Party that a Program Target is
unavailable for the grant of rights in relation to such Program Target to such
Third Party.

 

10.5 Term of Obligations of Confidentiality and Non-use. The obligations of
confidentiality and non-use under this Agreement shall expire […***…] from the
termination or expiration of this Agreement.

 

34

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

10.6 Publication.

 

(a) Rights.   If either Party wishes to publish the Confidential Information  
of the other Party, the Party desiring to publish such information (“Publishing
Party”) shall notify the other Party (“Non-Publishing Party”) in writing at
least […***…] prior to any proposed disclosure. During such at least […***…]
reviewing period, if the Non- Publishing Party wishes to (a) remove its
Confidential Information from such proposed publication or presentation, the
Publishing Party shall remove such Confidential Information from such proposed
publication or presentation; or (b) request a reasonable delay in publication or
presentation in order to protect patentable information, the Publishing Party
shall delay the publication or presentation for a period of no more than […***…]
to enable patent applications to be filed in accordance with Article 9
protecting Inventions disclosed in such publication or presentation. For
clarity, if the Non-Publishing Party fails to notify the Publishing Party during
the […***…] reviewing period as provided under this Section 10.6(a), the
Publishing Party shall be free to proceed with the proposed publication or
presentation of such Confidential Information. For clarity, the Research Program
Deliverables and any data generated under the Research Plan shall be Kite’s
Confidential Information.

 

(b) Cooperation. Authorship of all publications and presentations of data,
results or information arising from the Research Program will be based on
contributions to the Research Program in accordance with industry standards and
journal requirements. Each Party agrees to work in good faith with the other
Party with respect to any such publication or presentation reasonably requested
by such other Party.

 

10.7 Injunction. Each Party shall be entitled, in addition to any other right or
remedy  it may have, at law or in equity, to seek an injunction, in any court of
competent jurisdiction, enjoining or restraining the other Party and/or its
Affiliates from any violation or threatened violation of this Article 10.

 

 

11.

WARRANTIES;

 

11.1 Representations  and  Warranties  of Each Party.Each  Party represents and
warrants to the other Party as of the Effective Date that:

 

(a) it is duly organized and validly existing under the laws of the jurisdiction
of its incorporation, and it has the full right, power and authority to enter
into this Agreement and to perform its obligations hereunder;

 

(b) this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it; and

 

 

 

35

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(c) it has obtained or will obtain written agreements from each of its
employees, consultants, and contractors who perform activities under the
Research Plan pursuant to this Agreement, which agreements will obligate such
persons to obligations of confidentiality

and non-use and to assign Inventions in a manner consistent with the provisions
of this Agreement.

 

11.2 CDL. CDL represents and warrants to Kite as of the Effective Date that:

 

(a) it has the rights in and to the CDL Patents and the CDL Know-How necessary
to perform the Research Program, and to grant the licenses to Kite under such
CDL Patents and CDL Know-How that CDL purports to grant pursuant to this
Agreement;

 

(b) it has not granted to any Third Party any rights in or to the SWITCH
Technology, or under the CDL Patents or CDL Know-How that would otherwise
interfere or be inconsistent with Kite’s rights hereunder. Except for the
[…***…], the CDL Patents and  CDL Know-How are not subject to any liens or
encumbrances. No patent application or registration within the CDL Patents is
subject of any pending interference, opposition, cancellation or patent protest;

 

(c) to CDL’s knowledge as of the Effective Date, the practice of the CDL Patents
and the use of the CDL Know-How to perform the activities contemplated under the
Research Plan will not infringe a Third Party’s Intellectual Property Rights;

 

(d)there are no judgments or settlements against or owed by CDL or any of its
Affiliates with respect to the SWITCH Technology, and there is no action, claim,
demand, suit, proceeding, arbitration, citation, summons, subpoena or
investigation of any nature, civil, criminal, regulatory or otherwise, in law or
in equity, pending or, to the knowledge of CDL, threatened against CDL or any of
its Affiliates, in each case in connection with the SWITCH Technology or
relating to the transactions contemplated by this Agreement;

 

(e) it has provided to Kite a true and complete copy of […***…] are in full
force and effect as of the Effective Date. CDL is not, and to CDL’s knowledge,
the other parties thereto are not, in material breach, violation or default of
[…***…], and there does not exist, to the knowledge of CDL, any event that, with
the giving of notice or the lapse of time or both, would constitute such a
breach, violation or default. The […***…] constitute valid and binding
obligations of CDL, and (ii) to CDL’s knowledge, each is binding and enforceable
against the other parties thereto. Neither CDL nor any of its Affiliates has
received or given any written notice, of an intention to terminate, not renew or
challenge the validity or enforceability of […***…], nor any of the Intellectual
Property Rights licensed to CDL therein;

 

(f) it shall not, without the prior written approval of Kite, (i) amend any
provision of the […***…] that would adversely impact Kite’s rights under this
Agreement, (ii) make any election or exercise any right or option to terminate
in whole or in part […***…], or (iii) make any election or exercise any right or
option that would result in the increase in any royalties owed by CDL under the
[…***…].

 

 

36

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

11.3 Mutual Covenants.

 

(a) No Debarment. In the course of conducting the Research Program and the
Exploitation of Licensed Products hereunder, neither Party nor its Affiliates
shall use any employee or consultant who has been debarred by any Regulatory
Authority, or, to such Party’s or its Affiliates’ knowledge, is the subject of
debarment proceedings by a Regulatory Authority. Each Party shall notify the
other Party promptly upon becoming aware that any of its or its Affiliates’
employees or consultants has been debarred or is the subject of
debarment  proceedings by any Regulatory Authority.

 

(b) Compliance. Each Party and its Affiliates shall comply in all material
respects with all Applicable Laws (including all anti-corruption and
anti-bribery laws) in relation to the conduct of the Research Program and
performance of its obligations under this Agreement, including (in the case of
Kite) the Exploitation of Licensed Products hereunder. Each Party and its
Affiliates shall, in connection with its activities hereunder, use its best
efforts to comply with all applicable (i) U.S. Laws prohibiting the re-export,
directly or indirectly, of certain controlled U.S.-origin items without a
license to parties located in certain countries or appearing on certain

U.S. Government lists of restricted parties; (ii) U.S. Laws prohibiting
participation in non-U.S. boycotts that the United States does not support; and
(iii) U.S. Laws prohibiting the sale of products to parties from any country
subject to U.S. economic sanctions or who are identified on related U.S.
Government lists of restricted parties.

 

11.4 Warranty Disclaimer. EXCEPT AS SET FORTH IN THIS ARTICLE 11, CDL AND KITE
EXPRESSLY DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR
PURPOSE.

 

 

12.

INDEMNITY; LIABILITY; INSURANCE

 

12.1 Indemnification.

 

(a) Indemnification by CDL. CDL hereby agrees to defend, hold harmless and
indemnify (collectively, “Indemnify”) Kite and its Affiliates, and its and their
respective agents, directors, officers and employees (each, a “Kite Indemnitee”)
from and against any Claims against any Kite Indemnitee to the extent arising
out of any negligence or intentional misconduct of any CDL Indemnitee or breach
of this Agreement (including of any representation or warranty) by any CDL
Indemnitee. CDL’s obligation to Indemnify the Kite Indemnitees pursuant to this
Section 12.1(a) shall not apply to the extent that any such Claims arise out of
(A) Kite’s breach of this Agreement or any negligence or intentional misconduct
of any Kite Indemnitee, or (B) any activity set forth in Section 12.1(b) for
which Kite is obligated to indemnify the CDL Indemnitees.

 

(b) Indemnification by Kite. Kite hereby agrees to Indemnify CDL and its
Affiliates, and its and their respective agents, directors, officers and
employees (each, a “CDL Indemnitee”) from and against any and all Claims against
any CDL Indemnitee to the extent arising out of: (i) Kite’s Exploitation of
Licensed Products or the exercise by or under the authority of Kite  of
the  rights  and licenses  granted to  Kite under this  Agreement;  or (ii)  
any

 

37

 

 

--------------------------------------------------------------------------------

 

negligence or intentional misconduct of any Kite Indemnitee or breach of this
Agreement (including of any representation or warranty) by any Kite Indemnitee.
Kite’s obligation to Indemnify the CDL Indemnitees pursuant to this Section
12.1(b) shall not apply to the extent that any such Claims arise out of (A)
CDL’s breach of this Agreement or any negligence or intentional misconduct of
any CDL Indemnitee, or (B) any activity set forth in Section 12.1(a) for which
CDL is obligated to indemnify the Kite Indemnitees.

 

12.2 Procedures. To be eligible to be Indemnified hereunder, the indemnified
Party shall provide the indemnifying Party with prompt written notice of the
Claim giving rise to the indemnification obligation pursuant to this Section
12.1 and the exclusive ability to defend (with the reasonable cooperation of the
indemnified Party) or settle any such claim; provided,  however, that any
failure or delay to notify shall not excuse any obligation of the indemnifying
Party except to the extent the indemnifying Party is actually prejudiced
thereby. The indemnifying Party shall not enter into any settlement that admits
fault, wrongdoing or damages without the indemnified Party’s written consent,
such consent not to be unreasonably withheld or delayed. The indemnified Party
shall have the right to participate, at its own expense and with counsel of its
choice, in the defense of any claim or suit that has been assumed by the
indemnifying Party, provided that the indemnifying Party shall have no
obligations with respect to any Claims resulting from the indemnified Party’s
admission, settlement or other communication without the prior written consent
of the indemnifying Party.

 

12.3 Insurance. Each Party shall maintain in full force and effect during the
Term, and for a period of not less than […***…] thereafter, valid and
collectible insurance policies providing liability insurance coverage to protect
against potential liabilities and risk arising out of activities to be performed
under this Agreement.

 

12.4 Limitation of Liability. EXCEPT WITH RESPECT TO (A) A BREACH OF EACH
PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 10, OR (B) THE PARTIES’
INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 12, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, OR
INCIDENTAL DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING LOSS
OF PROFITS OR ANTICIPATED SALES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

 

13.

TERM; TERMINATION

 

13.1 Term of Agreement. The term of this Agreement shall commence on the
Effective Date, and, unless terminated earlier as provided in the remainder of
this Article 13, shall continue in full force and effect, on a
country-by-country and Licensed Product-by- Licensed Product basis, until the
expiration of all of Kite’s payment obligations hereunder (the “Term”), after
which time Kite shall retain a perpetual, irrevocable,
sublicenseable,  nonexclusive license to any Intellectual Property Rights
licensed to Kite pursuant to the terms of this Agreement during the Term, solely
within the scope of the licenses granted to Kite herein during the Term.  The
Research Term shall expire as set forth in Section 2.1(c).

 

38

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

13.2 Termination by Kite. Subject to Section 13.6, Kite may terminate this
Agreement for any reason at any time upon […***…] written notice to CDL. Upon
any termination by Kite for convenience, all licenses and other rights granted
to Kite pursuant to this Agreement shall terminate as of the effective date of
such termination.

 

13.3 Termination for Material Breach. Either Party may terminate this
Agreement  by written notice referencing this Section 13.3 and specifying the
breach to the other Party if the other Party is in breach of its material
obligations under this Agreement and has not cured such breach within […***…]
after notice requesting cure of the breach; provided, however, that in the event
of a good faith dispute with respect to the existence of a material breach, this
Agreement shall not be terminated unless it is finally determined under Article
14 that this Agreement was materially breached, and the breaching Party fails to
cure such breach within […***…] after such determination.

 

13.4 Termination for Insolvency. If, at any time during the Term (i) a case is
commenced by or against either Party under Title 11, United States Code, as
amended, or analogous provisions of Applicable Law outside the United States
(the “Bankruptcy Code”) and, in the event of an involuntary case under the
Bankruptcy Code, such case is not dismissed within […***…] after the
commencement thereof, (ii) either Party files for or is subject to the
institution of bankruptcy, liquidation or receivership proceedings (other than a
case under the Bankruptcy Code), (iii) either Party assigns all or a substantial
portion of its assets for the benefit of creditors, (iv) a receiver or custodian
is appointed for either Party’s business, or (v) a substantial portion of either
Party’s business is subject to attachment or similar process; then, in any such
case ((i), (ii), (iii), (iv) or (v)), the other Party may terminate this
Agreement upon written notice to the extent permitted under Applicable Law. All
rights and licenses granted  under or pursuant to this Agreement by CDL to Kite
(and Kite to CDL, as applicable), are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the  Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Article 101(35A) of the Bankruptcy
Code. The Parties agree that each Party, as a licensee of such Intellectual
Property Rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the Bankruptcy Code. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
a Party under the Bankruptcy Code or analogous provisions of applicable Laws
outside the United States, the other Party will be entitled to a complete
duplicate of (or complete access to, as appropriate) any intellectual property
licensed to such Party and all embodiments of such intellectual property, which,
if not already in such Party’s possession, will be promptly delivered to it (a)
upon any such commencement of a bankruptcy proceeding upon such Party’s written
request therefor, unless the Party in the bankruptcy proceeding elects to
continue to perform all of its obligations under this License Agreement or

(b) if not delivered under clause (a), following the rejection of this License
Agreement in the bankruptcy proceeding, upon written request therefor by the
other Party. The Parties further agree that, upon the occurrence of a Bankruptcy
Event with respect to a Party, each Party shall have the right to retain and
enforce their rights under this Agreement.

 

13.5 Termination for Patent Challenge. Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, CDL may terminate
this Agreement if Kite or its Affiliates or Sublicensees, individually or in
association with any other person or entity, commences a legal action
challenging the validity, enforceability or scope of any CDL Patents.

 

39

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

13.6 Effect of Termination.

 

(a) Accrued Obligations. Expiration or termination of this Agreement for any
reason shall not release either Party of any obligation or liability which, at
the time of such expiration or termination, has already accrued to such Party or
which is attributable to a period prior to such expiration or termination. In
addition, Articles 8, 10 (pursuant to its terms), 12,  13.6, 14 and 15, and
Sections 7.11 and 7.12 (to the extent applicable to payment obligations accruing
prior to the date of termination or expiration) shall survive any termination or
expiration of this Agreement.

 

(b) Non-Exclusive Remedy. Notwithstanding anything herein to the contrary,
termination of this Agreement by a Party shall be without prejudice to other
remedies such Party may have at law or in equity.

 

(c) Consequences of Termination for Material Breach.

 

(i) If this Agreement is terminated pursuant to Section 13.3 by CDL, all
licenses and other rights granted to Kite pursuant to this Agreement shall
terminate as of the effective date of termination;

 

(ii) If this Agreement is terminated pursuant to Section 13.3 by Kite, (A) Kite
shall be entitled to retain all licenses and other rights granted to it pursuant
to this Agreement, and (B) the financial provisions set forth in Article 7 shall
continue to apply to Kite’s Exploitation of Licensed Products following the
effective date of termination, provided that in determining pursuant to Article
14 that a material breach has occurred permitting Kite to terminate this
Agreement, the arbitrator shall also be authorized to effect an equitable
reduction in the milestone payments and royalties that would otherwise be
payable by Kite under Article 7 commensurate with the degree of economic harm
suffered by Kite as a direct result of such material breach by CDL.

 

(d) Financial Obligations. If this Agreement is terminated prior to the
expiration of the Research Term, or if the Research Term expires following
achievement of the Research Milestones prior to the […***…] of the Effective
Date, then unless the Parties have agreed that CDL will perform additional
activities pursuant to Section 2.1(c), CDL shall use reasonable efforts to
minimize costs incurred in relation to the Research Program and in conducting
any wind down or completion activities after receipt of a notice of termination
from Kite (or expiration of the Research Term, as applicable). Upon any
termination or expiration of this Agreement, or termination or expiration of the
Research Term, if applicable, CDL shall submit a final invoice to Kite for all
unreimbursed Research Funding and/or […***…] Cost Support incurred or committed
(to the extent they cannot be reasonably canceled or mitigated) by CDL in
accordance with Section 7.2 through the effective date of the applicable
termination or expiration, and all reasonable internal direct and out of pocket
costs and expenses incurred by CDL in connection with winding down the Research
Program or conducting completion activities as mutually agreed by the Parties
pursuant to Section 2.1(c).

 

 

 

40

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(e) Return of Materials. Upon termination or expiration of this Agreement, each
Party shall return to the other Party or destroy all Confidential Information
and materials (including any Kite Materials) provided to it by the other Party
and all copies and embodiments thereof, except that each Party may retain one
copy of the other Party’s Confidential Information in its confidential files
solely for archival purposes.

 

 

14.

DISPUTE RESOLUTION

 

14.1 Disputes.  If the Parties or the JDC are unable to resolve any dispute
arising out  of or in connection with this Agreement, either Party may, by
written notice to the other, have such dispute referred to the CEOs of each of
CDL and Kite or their respective equivalents, or designees for attempted
resolution by good faith negotiations within […***…] after such notice is
received. In such event, the Parties shall cause their respective officers or
their designees to meet (face-to-face or by teleconference) and be available to
attempt to resolve such issue. If the Parties should resolve such dispute, a
memorandum setting forth their agreement shall be prepared and signed by both
Parties at either Party’s request. If the Parties are unable to resolve any
dispute that is related to the Research Plan, Kite shall have the final
decision-making authority with respect to such dispute, except for any dispute
as to whether the Research Milestones (or either of them) have been met, which
shall be subject to resolution pursuant to Section 14.2 if the Parties are
unable to reach agreement following escalation to their respective CEOs as set
forth in this Section 14.1. Furthermore, Kite shall have no authority to require
CDL to incur costs or to increase its commitment of resources to the Research
Program in excess of  the Research Funding and […***…], or to incur expenditures
that are not included within the budget for the Research Plan and/or subject to
reimbursement by Kite, without CDL’s prior written consent.

 

14.2 Arbitration. In the event that the Parties are unable to resolve any
dispute pursuant to Section 14.1 that is not related to the Research Plan, then
either Party may initiate arbitration pursuant to this Section 14.2. Any
arbitration under this Section 14.2 shall be held in Los Angeles, California,
and administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (the “Rules”) by three (3) arbitrators appointed in accordance with
such Rules. The arbitrators shall allow reasonable discovery, in an amount
determined by the  arbitrator to be necessary in view of the issues in dispute.
The costs of such arbitration shall be shared equally by the Parties, and each
Party shall bear its own expenses in connection with the arbitration. The
parties  shall  use  good  faith efforts  to  complete  arbitration under
this  Section 14.2 within […***…] following the initiation of such arbitration.
The arbitrators shall establish reasonable additional procedures to facilitate
and complete such arbitration within such […***…] period. The arbitrators shall
have discretion to award all or any part of the costs of the arbitration,
including reasonable attorneys’ fees, to the prevailing Party. Nothing in this
Agreement shall limit the right of either Party to seek any equitable or interim
relief or provisional remedy, including injunctive relief, from any court of
competent jurisdiction. Judgment on the award may be entered in any court of
competent jurisdiction. The existence of
and  proceedings  in  the  arbitration  shall  be  considered  the  Confidential  Information  of
both Parties and shall be subject to the terms of Article 10.

 

 

41

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 

15.

MISCELLANEOUS 

 

15.1 Force Majeure. Except with respect to payment of money, neither Party shall
be liable to the other for failure or delay in the performance of any of its
obligations under this Agreement for the time and to the extent such failure or
delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, or governmental acts or restriction, or other cause that is
beyond the reasonable control of the respective Party. The Party affected by
such force majeure shall provide the other Party with full particulars thereof
as soon as it becomes aware of the same (including its best estimate of the
likely extent and duration of the interference with its activities), and shall
use commercially reasonable efforts to overcome the difficulties created thereby
and to resume performance of its obligations as soon as practicable. If the
performance  of any such obligation under this Agreement is delayed owing to
such a force majeure for any continuous period of more than […***…], the Parties
shall consult with respect to an equitable solution, including the possibility
of the mutual termination of this Agreement.

 

15.2 Relationship. The Parties agree that the relationship of CDL and Kite
established by this Agreement is that of independent contractors. Furthermore,
the Parties agree that this Agreement does not, is not intended to, and shall
not be construed to, establish an employment, agency or any other relationship.
Except as may be specifically provided herein, neither Party shall have any
right, power or authority, nor shall they represent themselves as having any
authority to assume, create or incur any expense, liability or obligation,
express or implied, on behalf of the other Party, or otherwise act as an agent
for the other Party for any purpose.

 

15.3 Assignment. This Agreement shall not be assignable by either Party to any
Third Party without the written consent of the other Party and any such
attempted assignment shall be void. Notwithstanding the foregoing, either Party
may assign this Agreement, without the  written consent of the other Party, to
its Affiliate or an entity that acquires all or substantially all of the
business or assets of such Party to which this Agreement pertains (whether by
merger, reorganization, acquisition, sale or otherwise), and agrees in writing
to be bound by the terms  and conditions of this Agreement. No assignment or
transfer of this Agreement shall be valid  and effective unless and until the
assignee/transferee agrees in writing to be bound by the provisions of this
Agreement. The terms and conditions of this Agreement shall be binding on and
inure to the benefit of the permitted successors and assigns of the Parties, and
for the avoidance of doubt, the exclusivity provisions applicable to CDL
pursuant to Section 6.4 shall continue to apply to CDL and its Affiliates (and
any successor-in-interest to CDL) for the duration of the Exclusivity Term
following any Change of Control transaction involving either Party. Except as
expressly provided in this Section 15.3, any attempted assignment or transfer of
this Agreement shall be null and void.

 

15.4 Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party   that drafted such
terms and provisions.

42

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

15.5 Waiver. Neither Party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances shall be
construed  as a continuing waiver of such condition or term or of another
condition or term.

 

15.6 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall make specific reference to this Agreement, and shall
be addressed to the appropriate Party at the address specified below or such
other address as may be specified by such Party in writing in accordance with
this Section 15.6, and shall be deemed to have been given for all purposes (a)
when received, if hand-delivered or sent by a reputable overnight delivery
service, (b) on the day of sending by facsimile or email (with documented
confirmation of receipt), if followed by mailing by first class certified or
registered mail, postage prepaid, return receipt requested, or (c) five (5) days
after mailing, if mailed by first class certified or registered mail, postage
prepaid, return receipt requested.

 

If to CDL, addressed to:Cell Design Labs, Inc.

4165 Canyon Road,

Lafayette, CA 94549 Attention: President and CEO

 

 

Email: brian@celldesignlabs.com

 

 

With a copy to:

Cooley LLP 3175 Hanover St.

 

Palo Alto, CA 94304 Attention: Robert L. Jones Facsimile:  650 849-7400

Email: rjones@cooley.com If to Kite, addressed to:Kite Pharma, Inc.

2225 Colorado Avenue, Santa Monica, CA 90404 Attention: Corporate Counsel

Email: legal@kitepharma.com

 

 

With a copy to:

Faber Daeufer & Itrato, PC 890 Winter Street #315

 

Waltham, MA 02451 Attention: Gregory J. Ikonen Facsimile: 781 795-4747

Email: greg.ikonen@faberlawgroup.com

 

43

 

 

--------------------------------------------------------------------------------

 

15.7 Severability. Any term or provision of this Agreement that is held to be
invalid, void, or unenforceable in any situation in any jurisdiction will not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of  the invalid, void, or unenforceable
term or provision in any other situation or in any other jurisdiction. If any
term or provision of this Agreement is declared invalid, void, or unenforceable,
the Parties agree that the authority making such determination will have
the  power to and shall, subject to the discretion of such authority, reduce the
scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void, or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the original intention of the invalid or
unenforceable term or provision.

 

15.8 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California exclusively without regard to any conflict of law
rule that would result in the application of the laws of any jurisdiction other
than the State of California.

 

15.9 Compliance with Law. In performing its duties under this Agreement,
each  Party shall at all times comply with all applicable international,
federal, state and local laws. Without limiting any of the foregoing, each Party
agrees that it shall not download, export, or re- export any software or
technical data received hereunder, regardless of the manner in which received,
(a) into, or to a national or resident of, any country to which the United
States has embargoed goods, or (b) to anyone on the United States Treasury
Department’s list of Specially Designated Nationals or the U.S. Commerce
Department’s Table of Denial Orders.

 

15.10 Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections or Exhibits mean  the particular
Articles, Sections or Exhibits to this Agreement and references to this
Agreement include all Exhibits hereto. Unless context otherwise clearly
requires, whenever used in this Agreement:  (a) the words “include” or
“including” shall be construed as incorporating, also,  “but not limited to” or
“without limitation;” (b) the word “day” or “year” means a calendar day  or year
unless otherwise specified; (c) the word “notice” shall mean notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(d) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement (including any Exhibits); (e) the word “or” shall be construed
as the inclusive meaning identified with the phrase “and/or;”(f) provisions that
require that a Party, the Parties or a committee hereunder “agree,” “consent” or
“approve” or the like shall require that such agreement, consent or approval be
specific and in writing, whether by written agreement, letter, approved minutes
or otherwise; (g) words of any gender include the other gender; (h) words using
the singular or plural number also include the plural or singular number,
respectively; (i) references to any Applicable Laws, or article, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement Applicable Laws thereto; and (j) neither Party or its
Affiliates shall be deemed to be acting “on behalf of” or “under authority of”
the other Party under this Agreement.

 

 

44

 

 

--------------------------------------------------------------------------------

 

15.11 Counterparts. This Agreement may be executed in two or more counterparts
(whether delivered by email via .pdf format, facsimile or otherwise), each of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the Parties and delivered to the
other Party.

 

15.12 Entire Agreement. This Agreement with its Exhibits (a) constitutes the
entire agreement and supersedes, as of the Effective Date, all prior and
contemporaneous agreements, negotiations, arrangements and understandings, both
written and oral, between the Parties with respect to the subject matter hereof,
and (b) is not intended to confer upon any person or entity, other than the
Parties, any rights, benefits, or remedies of any nature whatsoever. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their authorized representatives as of the Effective Date.

 

CELL DESIGN LABS, INC.

 

KITE PHARMA, INC.

 

 

 

 

 

By:

/s/ Brian Atwood

 

By:

 

Name:

Brian Atwood

 

Name:

 

Title:

Chief Executive Officer

 

Title:

 

 

List of Exhibits

 

Exhibit A – Initial Research Plan

 

Exhibit B – CDL Patents

 

Exhibit C – Alliance Managers

 

Exhibit D – Program Targets

 

Exhibit E – Target Candidates

 

Exhibit F – Form of Press Release

 

[Signature Page to Research Collaboration and License Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this
Agreement  to  be  duly  executed by  their  authorized representatives  as of
the  Effective Date.

 

CELL DESIGN LABS, INC.

 

KITE PHARMA, INC.

 

 

 

 

 

By:

 

 

By:

/s/ Arie  Belldegrun

Name:

 

 

Name:

Arie Belldegrun, M.D.

Title:

 

 

Title:

President & Chief Executive Officer

 

List of Exhibits

 

Exhibit A – Initial Research Plan

 

Exhibit B – CDL Patents

 

Exhibit C – Alliance Managers

 

Exhibit D – Program Targets

 

Exhibit E – Target Candidates

 

Exhibit F – Form of Press Release

 

 



[Sigature Page to Research Collaboration and License Agreement]

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit A

 

RESEARCH PLAN1

Using SWITCH Technology (as defined in this Agreement), CDL will develop ON/OFF
molecular switches using SWITCH Technology for CAR T-Cells directed to Program
Targets according to the activities described below. CDL will use Commercially
Reasonable Efforts to achieve the objectives and activities described in this
Research Plan and provide CAR-SWITCH constructs to Kite as described in the
schedule of deliverables set forth below (collectively, Deliverables 1, 2 and 3,
the “Research Program Deliverables”). CDL will develop various ON/OFF molecular
switches using the following […***…]

 



 

1 Capitalized terms not otherwise defined in this Research Plan will have the
meanings assigned to the terms in the Agreement.

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Exhibit B

 

CDL PATENTS

 

 

 

UC Case Number

 

Title

 

United States or PCT Application Number

 

Filing Date

2013-025

CHIMERIC ANTIGEN RECEPTOR AND METHODS OF USE THEREOF

US 61/765,585 (Appl. No.:14/766,105)

 

PCT US 14/016,527

2/15/2013

 

 

2/14/2014

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Exhibit C

 

ALLIANCE MANAGERS

 

For Kite:

 

[…***…]

 

 

For CDL:

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Exhibit D

 

PROGRAM TARGETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

--------------------------------------------------------------------------------

 

Exhibit E

 

TARGET CANDIDATES

 

Associated with AML:

 

[…***…]

 

Associated with B-Cell Malignancies:

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Exhibit F

 

FORM OF PRESS RELEASE

 

 

Kite Pharma and Cell Design Labs Announce Exclusive Research Collaboration Using
Molecular ‘On/Off Switches’ for CAR T-Cell Immunotherapies

 

-

Kite to License Cell Design Labs’ Synthetic Biology Technology for Applications
in Acute Myeloid Leukemia with Exclusive Option for Applications in B-cell
Malignancies

 

 

-

Cell Design Labs’ Reversible ‘On/Off Switch’ Technology Provides Dynamic Range
of Control to  Precisely Regulate Activity of Engineered CAR T-Cells

 

 

-

Collaboration Highlights Kite’s Commitment to Access First-in-Class Technologies
for Next Generation Engineered CAR T-Cell Therapies

 

SANTA MONICA, Calif. and SAN FRANCISCO, Calif. June 2, 2016 – Kite Pharma, Inc.
(NASDAQ: KITE) (“Kite”) and Cell Design Labs, Inc. today announced a research
collaboration and license agreement to develop next generation,
precision-controlled chimeric antigen receptor (CAR) product candidates that
incorporate Cell Design Labs’ molecular “on/off switch” technology.

The use of CARs to redirect T-cells against B-cell malignancies has shown
promise as a powerful tool to eradicate cancers. The switch technology employs
small molecule-mediated protein dimerization domains to functionally activate
the CAR and, similarly, to turn “off” the CAR in the absence of the small
molecule. By incorporating “on/off switches” into next generation CAR products,
physicians will have the potential to rapidly control and reversibly titrate the
activity of CAR T-cells.

Under the agreement, Cell Design Labs will develop “on/off switches” for Kite’s
CAR T-cell pipeline. Kite will receive exclusive worldwide rights to develop and
commercialize CAR T-cell therapies containing Cell Design Labs’ “on/off
switches” directed to certain targets for the treatment of acute myeloid
leukemia (AML). Kite also has the exclusive option to develop and commercialize
CAR T-cell products containing “on/off switches” directed to certain targets for
the treatment of B-cell malignancies.

“Cell Design Labs was established to deploy exciting advances in synthetic
biology to build and control cell signaling networks through our “on/off switch”
technology,” said Brian Atwood, Co- founder, President, and Chief Executive
Officer of Cell Design Labs. “Our platform takes advantage of the modular design
of CARs that we believe will create a next generation of CARs whose activation
can be titrated or switched on and off by using small molecules that are
clinically available. We look forward to working with Kite, a company whose deep
understanding of CAR T-cell biology and manufacturing has already generated
advanced clinical programs for cancer patients.”

 

 

 

 

11

 

 

--------------------------------------------------------------------------------

 

“Kite remains highly focused on accessing important technologies that could
augment the activity and/or improve the safety of our engineered T-cell therapy
candidates,” said Arie Belldegrun, M.D., FACS, Chairman, President, and Chief
Executive Officer of Kite. “Cell Design Labs has developed an elegant approach
to designing CARs. Our collaboration with Cell Design Labs exemplifies Kite’s
commitment to bringing the next generation CAR T-cell immunotherapies to
patients.”

Under the terms of the agreement, Kite will pay Cell Design Labs an upfront
payment and additional payments to support Cell Design Labs’ research. Cell
Design Labs will be eligible to receive milestone payments based upon the
successful achievement of pre-specified research, clinical, regulatory and
commercial milestones, as well as tiered royalties on product sales. Kite has
increased its equity investment in Cell Design Labs as part of Cell Design Labs'
recent private financings. Arie Belldegrun will join the Board of Directors of
Cell Design Labs and David Chang, M.D., Ph.D., Executive Vice President,
Research & Development, and Chief Medical Officer of Kite, will join as a Board
Observer.

 

About Kite Pharma, Inc.

 

Kite Pharma, Inc. is a clinical-stage biopharmaceutical company engaged in the
development of novel cancer immunotherapy products, with a primary focus on
engineered autologous cell therapy (eACT™) designed to restore the immune
system's ability to recognize and eradicate tumors. Kite is based in Santa
Monica, CA. For more information on Kite Pharma, please visit
www.kitepharma.com. Sign up to follow @KitePharma on Twitter at
www.twitter.com/kitepharma.

 

About Cell Design Labs, Inc.

 

Cell Design Labs is a biotherapeutics company pioneering breakthrough science to
develop disruptive cell-based therapies for cancer and other devastating
diseases. Based on innovative research from Dr. Wendell Lim’s lab at the
University of California, San Francisco, Cell Design Labs leverages the power of
the body’s immune system to develop smart, living therapies with the capability
to treat our most challenging diseases with unprecedented power, precision,
safety and durability. Using its proprietary technology platform for custom cell
engineering, Cell Design Labs will develop its own portfolio of anti-cancer
therapies as well as create partnerships with leading oncology companies.
Initially focused on cancer, including both hematologic and solid tumors, this
broad technology may also have applications in other complex diseases such as
autoimmune and degenerative disorders. To learn more about Cell Design Labs,
please visit our website at: www.celldesignlabs.com.

 

Kite Pharma, Inc. Forward-Looking Statements

 

This press release contains forward-looking statements for purposes of the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995. The
press release may, in some cases, use terms such as "predicts," "believes,"
"potential," "proposed," "continue," "estimates," "anticipates," "expects,"
"plans," "intends," "may," "could," "might," "will," "should" or other words
that convey uncertainty of future events or outcomes to identify these
forward-looking

12

 

 

--------------------------------------------------------------------------------

 

statements. Forward-looking statements include statements regarding intentions,
beliefs, projections, outlook, analyses or current expectations concerning,
among other things: the ability to research and develop CAR product candidates
with Cell Design Labs’ “on/off switch” technology; the success of such product
candidates and the ability to control the activity of such product candidates;
and the ability to advance Kite's pipeline through new technologies. Various
factors may cause differences between Kite's expectations and actual results as
discussed in greater detail in Kite's filings with the Securities and Exchange
Commission, including without limitation in its Form 10-Q filed with the SEC on
May 9, 2016. Any forward-looking statements that are made in this press release
speak only as of the date of this press release. Kite assumes no obligation to
update the forward-looking statements whether as a result of new information,
future events or otherwise, after the date of this press release.

Kite Pharma Contacts: Greg Mann

Kite Pharma

VP, Investor Relations gmann@kitepharma.com

 

For Media: inVentiv Health David Polk

310-309-1029

david.polk@inventivhealth.com

 

Anne Cummings 212-845-5632

anne.cummings@inventivhealth.com

 

Cell Design Labs Contact: Brian Atwood

415-634-5955

brian@celldesignlabs.com

 

 

 

 

13

 